Exhibit 10.85

Note: Redacted portions have been marked with [*]. The redacted portions are
subject to a request for confidential treatment that has been filed with the
Securities and Exchange Commission.

 

 

SALE AND PURCHASE AGREEMENT

by and between

AMGEN INC.

and

TAKEDA PHARMACEUTICAL COMPANY LIMITED

Dated as of February 1, 2008

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ARTICLE I

DEFINITIONS AND TERMS

Section 1.1    Certain Definitions    1 Section 1.2    Other Terms    8

ARTICLE II

SALE AND PURCHASE OF THE COMPANY

Section 2.1    Sale and Purchase    8 Section 2.2    Excluded Assets    8
Section 2.3    Purchase Price    8 Section 2.4    Closing    8 Section 2.5   
Deliveries by Buyer    8 Section 2.6    Deliveries by Seller    9 Section 2.7   
NAV Adjustment    9

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF SELLER

Section 3.1    Organization    11 Section 3.2    Corporate Authorization    11
Section 3.3    Consents and Approvals    11 Section 3.4    Non-Contravention   
11 Section 3.5    Binding Effect    12 Section 3.6    Company    12 Section 3.7
   Historical Financial Statements    12 Section 3.8    Litigation and Claims   
13 Section 3.9    Taxes    13 Section 3.10    Benefit Plans    13 Section 3.11
   Compliance with Laws    14 Section 3.12    Labor    14 Section 3.13   
Contracts    14 Section 3.14    Absence of Changes    15 Section 3.15    Real
and Personal Property    15 Section 3.16    Absence of Liabilities    15 Section
3.17    Insurance    16 Section 3.18    Finders’ Fees    16 Section 3.19    No
Other Representations or Warranties    16

 

–i–



--------------------------------------------------------------------------------

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF BUYER

Section 4.1    Organization    16 Section 4.2    Corporate Authorization    16
Section 4.3    Consents and Approvals    16 Section 4.4    Non-Contravention   
17 Section 4.5    Binding Effect    17 Section 4.6    Finders’ Fees    17
Section 4.7    Litigation and Claims    17 Section 4.8    Financial Capability
   17 Section 4.9    No Other Representations or Warranties    17

ARTICLE V

COVENANTS

Section 5.1    Access and Information    18 Section 5.2    Conduct of Business
   18 Section 5.3    Commercially Reasonable Efforts    19 Section 5.4    JFTC
Post-Closing Notification    19 Section 5.5    Tax Matters    20 Section 5.6   
Employee Matters    22 Section 5.7    Intercompany Contracts and Accounts    22
Section 5.8    Further Assurances    23 Section 5.9    Confidentiality    25
Section 5.10    Public Disclosure    27 Section 5.11    Name Change    27
Section 5.12    Payment of Certain Liabilities    27

ARTICLE VI

CONDITIONS TO CLOSING

Section 6.1    Conditions to the Obligations of Buyer and Seller    28 Section
6.2    Conditions to the Obligations of Buyer    28 Section 6.3    Conditions to
the Obligations of Seller    28

ARTICLE VII

SURVIVAL; INDEMNIFICATION; REMEDIES

Section 7.1    Survival    29 Section 7.2    Indemnification by Seller    29
Section 7.3    Indemnification by Buyer    30

 

–ii–



--------------------------------------------------------------------------------

Section 7.4    Indemnification Procedures.    30 Section 7.5    Direct Claims   
31 Section 7.6    Consequential Damages    32 Section 7.7    Adjustments to
Losses    32 Section 7.8    Payments    33 Section 7.9    Characterization of
Indemnification Payments    33 Section 7.10    Mitigation    33 Section 7.11   
Exclusive Remedies    33 Section 7.12    No Set-Off    33

ARTICLE VIII

TERMINATION

Section 8.1    Termination    33 Section 8.2    Effect of Termination    33

ARTICLE IX

MISCELLANEOUS

Section 9.1    Notices    34 Section 9.2    Waivers and Modifications    35
Section 9.3    Assignment    36 Section 9.4    Third-Party Beneficiaries    36
Section 9.5    Entire Agreement    36 Section 9.6    Affiliates    36 Section
9.7    Expenses    36 Section 9.8    Choice of Law    36 Section 9.9   
Jurisdiction and Venue    36 Section 9.10    Waiver of Jury Trial    37 Section
9.11    Counterparts    37 Section 9.12    Construction    37 Section 9.13   
Headings    38 Section 9.14    Schedules    38 Section 9.15    Severability   
38

EXHIBITS AND SCHEDULES

 

EXHIBITS       Exhibit 1.1    —      [*] Exhibit 5.10    —      Form of Press
Release

 

–iii–



--------------------------------------------------------------------------------

SELLER DISCLOSURE SCHEDULE

 

Schedule 1.1(a)    —      [*] Schedule 1.1(b)    —      [*] Schedule 3.3(a)   
—      [*] Schedule 3.3(b)    —      [*] Schedule 3.7    —      [*] Schedule 3.8
   —      [*] Schedule 3.9    —      [*] Schedule 3.10(a)    —      [*] Schedule
3.10(b)    —      [*] Schedule 3.10(c)    —      [*] Schedule 3.11    —      [*]
Schedule 3.12    —      [*] Schedule 3.13(a)    —      [*] Schedule 3.13(c)   
—      [*] Schedule 3.14    —      [*] Schedule 3.15    —      [*] Schedule 3.16
   —      [*] Schedule 3.17    —      [*] Schedule 5.2    —      [*] Schedule
5.8(d)    —      [*]

 

–iv–



--------------------------------------------------------------------------------

This Sale and Purchase Agreement (including its Exhibits and Schedules, this
“Agreement”) is entered into as of February 1, 2008 by and between Amgen Inc., a
Delaware corporation (“Seller”), and Takeda Pharmaceutical Company Limited, a
Japanese corporation (“Buyer”). Seller and Buyer are sometimes referred to
herein individually as a “Party” and collectively as the “Parties”.

R E C I T A L S:

WHEREAS, Seller owns all of the issued and outstanding shares of capital stock
of Amgen Kabushiki Kaisha, a Japanese corporation (the “Company”);

WHEREAS, Seller, through the Company, is engaged in Japan in the business of
developing and conducting clinical trials and other studies with respect to
certain of Seller’s products in support of their approval for commercial sale in
Japan (the “Business”);

WHEREAS, Seller desires to sell and transfer to Buyer and Buyer desires to
purchase and assume from Seller the Transferred Shares, as more particularly set
forth herein;

WHEREAS, in connection with the foregoing, Seller and Buyer are entering into
the License Agreements and the Supply Agreement concurrently with this
Agreement; and

WHEREAS, the respective boards of directors (or similar bodies) of each of
Seller and Buyer have approved the execution and delivery of, and performance
under, this Agreement and each of the Ancillary Agreements by such Party, in
each case upon the terms and subject to the conditions set forth in this
Agreement or the relevant Ancillary Agreement.

NOW, THEREFORE, in consideration of the premises and the mutual representations,
warranties, covenants and undertakings contained herein, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties, intending to be legally bound, agree as follows:

ARTICLE I

DEFINITIONS AND TERMS

Section 1.1 Certain Definitions. As used in this Agreement, the following terms
have the meanings set forth below:

“Affiliate” means, with respect to Seller or Buyer, any Person which directly or
indirectly controls, is controlled by or is under common control with Seller or
Buyer, as the case may be, for so long as such control exists. For the purposes
of this definition, “control” means (a) in the case of any corporate entity,
direct or indirect ownership of more than 50% of the stock having the right to
vote for the election of directors thereof, or (b) in the case of any
non-corporate entity, direct or indirect ownership of more than 50% of the
equity or income interest therein.

“Aggregate Loss Limit” means [*]% of the Purchase Price.



--------------------------------------------------------------------------------

“Agreement” has the meaning set forth in the Preamble.

“Ancillary Agreements” means collectively the License Agreements and the Supply
Agreement.

“Base Net Asset Value” means [*], which represents (a) the total assets shown on
the Pro Forma Balance Sheet, minus (b) the total liabilities shown on the Pro
Forma Balance Sheet.

“Benefit Plan” has the meaning set forth in Section 3.10(a).

“Books and Records” means all books, ledgers, files, reports, plans, records,
manuals, laboratory notebooks, presentations, computer files, emails and other
materials (in physical or electronic form or any other form or medium) of, or
maintained by, the Company, but excluding any such items to the extent (a) any
applicable Law prohibits their transfer, (b) any transfer thereof otherwise
would subject Seller or the Company to any material liability, or (c) they are
required for, related to, or used in connection with, any of the Excluded Assets
or Excluded Liabilities.

“Business” has the meaning set forth in the Recitals.

“Business Day” means any day other than a Saturday, a Sunday or a day on which
banks in Tokyo, Japan or New York, New York are authorized or obligated by
applicable Law or executive order to close.

“Buyer” has the meaning set forth in the Preamble.

“Buyer Indemnified Parties” has the meaning set forth in Section 7.2(a).

“Chosen Courts” has the meaning set forth in Section 9.9.

“Claim Notice” has the meaning set forth in Section 7.4(a).

“Closing” means the closing of the sale and purchase of the Transferred Shares
that is the subject of this Agreement.

“Closing Date” has the meaning set forth in Section 2.4.

“Closing Date Balance Sheet” means the unaudited balance sheet of the Company,
which shall set forth the Closing Date Total Assets and Closing Date Total
Liabilities of the Company as of the Closing, prepared, or caused to be
prepared, by Buyer in accordance with Section 2.7 hereof and, in the event of a
Seller’s Objection, as adjusted by either the agreement of Buyer and Seller, or
by the CPA Firm, acting pursuant to Section 2.7.

“Closing Date Exchange Rate” means the average of the rates of exchange for the
conversion of Japanese Yen into U.S. Dollars (or vice versa), quoted under
Foreign Exchange in the Wall Street Journal Eastern Edition, for [*] ending on
and including [*] immediately prior to [*].

 

–2–



--------------------------------------------------------------------------------

“Closing Date Net Asset Value” means an amount in Japanese Yen, which represents
(a) the Closing Date Total Assets shown on the Closing Date Balance Sheet, minus
(b) the Closing Date Total Liabilities shown on the Closing Date Balance Sheet.

“Closing Date Total Assets” means the total assets of the Company on the Closing
Date, as determined by applying consistent principles, practices, methodologies
and policies as those set forth in the Pro Forma Balance Sheet.

“Closing Date Total Liabilities” means the total liabilities of the Company on
the Closing Date, as determined by applying consistent principles, practices,
methodologies and policies as those set forth in the Pro Forma Balance Sheet.

“Code” means the Internal Revenue Code of 1986, as amended.

“Common Stock” has the meaning set forth in Section 3.6(b).

“Company” has the meaning set forth in the Recitals.

“Competition Laws” means the Japanese Act concerning Prohibition of Private
Monopoly and Maintenance of Fair Trade, the U.S. Hart-Scott-Rodino Antitrust
Improvement Act of 1976, as amended, and all other applicable Laws that are
designed or intended to prohibit, restrict or regulate actions having the
purpose or effect of monopolization or restraint of trade.

“Confidentiality Agreement” means the confidentiality agreement between Seller
and Buyer, effective as of [*], as amended.

“Contracts” means all material agreements, contracts, leases and subleases,
purchase orders, arrangements, commitments and licenses (other than this
Agreement, the Ancillary Agreements and the Intercompany Contracts) to which the
Company is a party, whether written or oral, except to the extent included in
Excluded Assets.

“CPA Firm” means [*] or an alternative accounting firm as to which Seller and
Buyer shall mutually agree.

“Critical Employees” has the meaning set forth in Section 5.8(d)(i).

“Designated Facilities” has the meaning set forth in Section 5.8(d)(ii).

“Direct Claim” has the meaning set forth in Section 7.5.

“Documents of Title” means collectively (a) the share certificates (kabu-ken)
representing the Transferred Shares, (b) a copy of the board resolution of the
Company approving the transfer of the Transferred Shares to Buyer as
contemplated hereby, and (c) the written resignations of the directors of the
Company effective as of [*].

“Employees” means all current employees of the Company as of [*] or as of [*],
as the case may be.

 

–3–



--------------------------------------------------------------------------------

“Encumbrance” means any lien, pledge, charge, claim, encumbrance, security
interest, option, mortgage, easement or similar restriction, including, in the
case of the Transferred Shares, any right of first refusal or restriction on
voting.

“Excluded Assets” means collectively the Intellectual Property and other assets
listed on Schedule 1.1(a) of the Seller Disclosure Schedule.

“Excluded Liabilities” means all the liabilities of Seller or any of its
Affiliates relating to, arising out of or resulting from the Excluded Assets,
whether incurred before, on or after [*]

“Facility Resources” has the meaning set forth in Section 5.8(d)(ii).

“Final Determination” means when (a) the parties to the dispute have reached an
agreement in writing, (b) a court of competent jurisdiction shall have entered a
final and non-appealable order or judgment, or (c) an arbitration or like panel
shall have rendered a final and non-appealable determination with respect to
disputes the parties have agreed to submit thereto.

“Governmental Authorizations” means all licenses, permits, certificates and
other authorizations and approvals primarily required for, related to, or used
in connection with, the Business and issued by or obtained from a Government
Entity.

“Government Entity” means any Japanese, U.S. or other federal, national, state
or local governmental, quasi-governmental, administrative, judicial, regulatory
or self-regulatory authority, body, agency, court, tribunal, commission or
similar entity with competent jurisdiction.

“Hazardous Substance” means any substance that is listed, defined, designated or
classified as hazardous or toxic under, or otherwise regulated pursuant to,
applicable Laws.

“Historical Financial Statements” has the meaning set forth in Section 3.7.

“Indemnified Parties” has the meaning set forth in Section 7.2(a).

“Indemnifying Party” has the meaning set forth in Section 7.4(a).

“Independent Accounting Firm” has the meaning set forth in Section 5.5(a)(ii).

“Individual Loss Limit” means [*].

“Intellectual Property” means (a) trademarks, service marks, brand names,
certification marks, collective marks, d/b/a’s, domain names, logos, symbols,
trade dress, assumed names, fictitious names, trade names and other indicia of
origin, all applications and registrations for the foregoing, and all goodwill
associated therewith and symbolized thereby, including all renewals of same
(collectively, “Trademarks”), (b) inventions and discoveries, whether patentable
or not, and all patents, registrations, invention disclosures and applications
therefor, including divisions, continuations, continuations-in-part and renewal
applications, and including renewals, extensions and reissues (collectively,
“Patents”), (c) trade secrets,

 

–4–



--------------------------------------------------------------------------------

confidential information and know-how, including processes, schematics, business
methods, formulae, drawings, prototypes, models, designs, customer lists and
supplier lists (collectively, “Trade Secrets”), (d) published and unpublished
works of authorship, whether copyrightable or not (including databases and other
compilations of information), including mask rights and computer software,
copyrights therein and thereto, registrations and applications therefor, and all
renewals, extensions, restorations and reversions thereof (collectively,
“Copyrights”), and (e) any other intellectual property or proprietary rights.

“Intercompany Contract” has the meaning set forth in Section 5.7.

“Japanese GAAP” means generally accepted accounting principles as applied in
Japan.

“JFTC” has the meaning set forth in Section 5.4.

“Knowledge” or any similar phrase means the collective actual knowledge of [*]
and [*], in the case of Seller, or of [*] and [*], in the case of Buyer.

“Laboratory Access” has the meaning set forth in Section 5.8(d)(ii).

“Law” means any common law principle, law, statute, ordinance, rule, regulation,
code, order, writ, judgment, injunction or decree enacted, issued, promulgated,
enforced or entered by a Government Entity.

“Leased Real Property” means all real property that is the subject of those
leases and subleases governing real property leased by the Company, owned by
persons other than the Company, and listed on Schedule 1.1(b) of the Seller
Disclosure Schedule.

“LIBOR” means the [*] London Interbank Offered Rate with respect to deposits in
U.S. Dollars which appears on the Reuters Screen LIBOR01 Page as of [*]., London
time, on the day that is [*] days in London preceding [*].

“License Agreements” means the License Agreements entered into by and between
Seller and Buyer concurrently with this Agreement, including one with respect to
multiple products, including Vectibix™ (panitumumab), and another with respect
to AMG706.

“Losses” has the meaning set forth in Section 7.2(a).

“Material Adverse Effect” means an effect on the assets or properties of the
Company that is materially adverse, on a long-term basis, to the Transferred
Business, taken as a whole; provided, however, that none of the following (or
the results thereof) shall be a Material Adverse Effect: (a) any change in Law
or accounting standards or interpretations thereof applicable to the Transferred
Business, (b) any change in economic, political or business conditions or
industry-wide or financial market conditions generally, (c) any loss of
employees of, or other adverse effect on, the Transferred Business as a result
of the execution, delivery and performance of this Agreement or the Ancillary
Agreements or the announcement of the transactions contemplated hereby or
thereby, or (d) any effect on the Excluded Assets or Excluded Liabilities.

 

–5–



--------------------------------------------------------------------------------

“Material Contracts” has the meaning set forth in Section 3.13(a).

“NAV Threshold Amount” means the Japanese Yen equivalent of [*], calculated
using the Closing Date Exchange Rate.

“Notice Period” has the meaning set forth in Section 7.4(a).

“Ordinary Course” means the conduct of the Business in accordance with the
Company’s normal day-to-day customs, practices and procedures.

“Party” and “Parties” have the meanings set forth in the Preamble.

“Permitted Encumbrances” means (a) Encumbrances reflected or reserved against or
otherwise disclosed in the Historical Financial Statements, (b) mechanics’,
materialmen’s, warehousemen’s, carriers’, workers’ or repairmen’s liens or other
similar common law or statutory Encumbrances arising or incurred in the Ordinary
Course, (c) liens for Taxes, assessments and other governmental charges not yet
due and payable or due but not delinquent or being contested in good faith by
appropriate proceedings, (d) with respect to real property, (i) easements,
quasi-easements, licenses, covenants, rights-of-way, rights of re-entry or other
similar restrictions, including any other agreements, conditions or restrictions
that would be shown by a current title registration or other similar
registration, report or listing, (ii) any conditions that may be shown by a
current survey or physical inspection, and (iii) zoning, building, subdivision
or other similar requirements or restrictions, (e) Encumbrances incurred in the
Ordinary Course since the date of the Historical Financial Statements,
(f) Encumbrances created by or resulting from the actions of or ownership by
Buyer, and (g) Encumbrances that would not, individually or in the aggregate, be
reasonably likely to have a Material Adverse Effect.

“Person” means an individual, a corporation, a kabushiki kaisha, a partnership,
an association, a limited liability company, a Government Entity, a trust or any
other entity or organization.

“Post-Closing Notification” has the meaning set forth in Section 5.4.

“Pro Forma Balance Sheet” means the pro forma balance sheet of the Company as of
[*], in the form mutually agreed upon by Buyer and Seller, a copy of which
Pro-Forma Balance Sheet is attached to this Agreement as Exhibit 1.1.

“Purchase Price” has the meaning set forth in Section 2.3.

“Purchase Price Adjustment Amount” has the meaning set forth in Section 2.7(e).

“Representatives” means, with respect to any Person, such Person’s Affiliates
and such Person’s and its Affiliates’ respective directors, officers, employees,
consultants, advisors and legal counsels.

“[*] Employees” has the meaning set forth in Section 5.8(d)(i).

 

–6–



--------------------------------------------------------------------------------

“[*] Period” has the meaning set forth in Section 5.8(d)(i).

“Section 338 Forms” has the meaning set forth in Section 5.5(a)(i).

“Section 338(g) Election” has the meaning set forth in Section 5.5(a)(i).

“Seller” has the meaning set forth in the Preamble.

“Seller Confidential Information” has the meaning set forth in Section 5.9(a).

“Seller Disclosure Schedule” has the meaning set forth in Article III.

“Seller Indemnified Parties” has the meaning set forth in Section 7.3.

“Seller Required Approvals” means all consents, approvals, waivers,
authorizations, notices, submissions and filings that are required to be listed
and are listed on Schedules 3.3(a) and 3.3(b) of the Seller Disclosure Schedule.

“Seller’s Objection” has the meaning set forth in Section 2.7(b).

“Seller’s Plans” means the Amgen Inc. Amended and Restated 1991 Equity Incentive
Plan, the Amgen Inc. Amended and Restated 1993 Equity Incentive Plan, the Amgen
Inc. Amended and Restated 1997 Special Non-Offer Equity Incentive Plan, the
Amgen Inc. Amended and Restated 1999 Equity Incentive Plan, the Amgen Inc.
Global Management Incentive Plan and the Amgen Inc. Japan Performance Incentive
Plan, and related forms of stock option grant agreements and restricted stock
unit agreements under each plan, as applicable, and any other equity or other
incentive plan of Seller applicable to any current or former employee of the
Company.

“Service Providers” has the meaning set forth in Section 5.8(d)(i).

“Supply Agreement” means the Supply Agreement entered into by and between Seller
and Buyer concurrently with this Agreement.

“Support Services” has the meaning set forth in Section 5.8(d)(ii).

“Tax Proceedings” has the meaning set forth in Section 5.5(d)(i).

“Tax Returns” means all reports and returns required to be filed with respect to
Taxes.

“Taxes” means all Japanese, U.S. or other federal, national, state or local and
all foreign taxes, including income, real and personal property, stamp,
transfer, value-added, sales, use, excise, franchise, workers’ compensation,
unemployment insurance, social security, withholding or similar taxes, together
with any interest, additions or penalties with respect thereto and any interest
in respect of such additions or penalties.

“Third-Party Claim” has the meaning set forth in Section 7.4(a).

 

–7–



--------------------------------------------------------------------------------

“Transferred Business” means the Business (excluding the Excluded Assets and the
Excluded Liabilities), taken collectively with all rights to be transferred by
Seller to Buyer under the License Agreements.

“Transfer Taxes” has the meaning set forth in Section 5.5(f).

“Transferred Shares” has the meaning set forth in Section 3.6(b).

Section 1.2 Other Terms. Where any term is defined in a particular clause of
this Agreement, that term shall have the meaning ascribed to it in that clause
throughout this Agreement.

ARTICLE II

SALE AND PURCHASE OF THE COMPANY

Section 2.1 Sale and Purchase. On the terms and subject to the conditions set
forth herein, at [*], Seller shall sell, convey, transfer, assign and deliver to
Buyer, and Buyer shall purchase and assume from Seller, the Transferred Shares.

Section 2.2 Excluded Assets. Prior to [*], Seller shall cause the Company to
assign, transfer, convey and deliver (including by way of corporate split) to
Seller or its designee all right, title and interest in and to all of the
Excluded Assets; it being understood that all the rights of the Company in and
to the Intellectual Property of Seller shall terminate as of [*], except to the
extent expressly provided in the License Agreements. Seller or its designee
shall assume and be responsible for all Excluded Liabilities.

Section 2.3 Purchase Price. On the terms and subject to the conditions set forth
herein, in consideration of the sale of the Transferred Shares, at [*], Buyer
shall pay to Seller an amount in cash equal to the U.S. Dollar equivalent to the
Base Net Asset Value, calculated using the Closing Date Exchange Rate (the
“Purchase Price”), subject to adjustment in accordance with Section 2.7.

Section 2.4 Closing. The Closing shall take place at the offices of [*] at [*]
on the later to occur of (a) [*]following[*] (b) March 31, 2008, or otherwise at
such other time and place as the Parties may mutually agree. The date on which
the Closing occurs is called the “Closing Date”.

Section 2.5 Deliveries by Buyer. At [*] Buyer shall deliver to Seller the
following:

(a) the Purchase Price, in immediately available funds by wire transfer to an
account or accounts, which have been designated by Seller by notice at least [*]
prior to [*];

(b) the certificate to be delivered pursuant to Section 6.3(d); and

(c) such other customary instruments of transfer, assumptions, filings or
documents, in form and substance reasonably satisfactory to Seller, as may be
required to give effect to this Agreement.

 

–8–



--------------------------------------------------------------------------------

Section 2.6 Deliveries by Seller. At [*], Seller shall deliver, or cause to be
delivered, to Buyer the following:

(a) the Documents of Title;

(b) the certificate to be delivered pursuant to Section 6.2(d); and

(c) such other customary instruments of transfer, assumptions, filings or
documents, in form and substance reasonably satisfactory to Buyer, as may be
required to give effect to this Agreement.

Section 2.7 NAV Adjustment. (a) As soon as practicable but in no event more than
[*] days following [*], Buyer shall prepare, or cause to be prepared, and
deliver to Seller the Closing Date Balance Sheet, which shall set forth the
Closing Date Total Assets and the Closing Date Total Liabilities of the Company
as of the Closing, and which shall be prepared in the same manner, with
consistent classification and estimation methodology, as the Pro Forma Balance
Sheet was prepared. Upon completion of the Closing Date Balance Sheet, (i) Buyer
shall (A) derive the Closing Date Net Asset Value from the Closing Date Balance
Sheet, and (B) calculate in accordance with Section 2.7(e) the Purchase Price
Adjustment Amount (if any) to be paid by Buyer to Seller or by Seller to Buyer,
as the case may be, and (ii) deliver to Seller the Closing Date Balance Sheet
and calculations in reasonable explanatory detail with respect to items (A) and
(B) referred to in clause (i).

(b) Seller and Seller’s accountants shall complete their review of the Closing
Date Balance Sheet, and Buyer’s calculation of the Closing Date Net Asset Value
and the Purchase Price Adjustment Amount (if any), within [*] days after
Seller’s receipt thereof. In the event that Seller determines that the Closing
Date Balance Sheet or any related calculation has not been prepared on the basis
set forth in Section 2.7(a), Seller shall, on or before the last day of such
[*]-day period, so inform Buyer in writing (“Seller’s Objection”), setting forth
a specific description of the basis of Seller’s determination and the
adjustments to the Closing Date Balance Sheet and the corresponding adjustments
to the Closing Date Net Asset Value that Seller believes should be made;
provided, however, that no item of dispute shall be the subject of Seller’s
Objection unless the aggregate amount of Seller’s adjustments would cause the
Closing Date Net Asset Value (if accepted in accordance with the succeeding
clause) to differ from the Closing Date Net Asset Value reflected on the Closing
Date Balance Sheet delivered by Buyer by more than the NAV Threshold Amount. If
no Seller’s Objection is received by Buyer on or before the last day of such
[*]-day period, then the Closing Date Net Asset Value set forth on the Closing
Date Balance Sheet delivered by Buyer shall be final. Buyer shall have [*] days
from its receipt of Seller’s Objection to review and respond to Seller’s
Objection.

(c) If Seller and Buyer are unable to resolve all of their disagreements with
respect to the proposed adjustments set forth in Seller’s Objection within
[*] days following the completion of Buyer’s review of Seller’s Objection, they
shall refer any remaining disagreements to the CPA Firm which, acting as experts
and not as arbitrators, shall determine, on the basis set forth in and in
accordance with Section 2.7(a), and only with respect to the remaining
differences so submitted, whether and to what extent, if any, the

 

–9–



--------------------------------------------------------------------------------

Closing Date Balance Sheet and the Closing Date Net Asset Value require
adjustment. Buyer and Seller shall instruct the CPA Firm to deliver its written
determination to Buyer and Seller no later than [*] days after the remaining
differences underlying Seller’s Objection are referred to the CPA Firm. The CPA
Firm’s determination shall be conclusive and binding upon Buyer and Seller and
their respective Affiliates. Buyer and Seller shall make readily available, or
procure to be made readily available, to the CPA Firm all relevant books and
records and any work papers (including the work papers of the parties’
respective accountants, to the extent permitted by such accountants, but
excluding any books, records or other materials that constitute Excluded Assets)
relating to the Closing Date Balance Sheet and Seller’s Objection and all other
items reasonably requested by the CPA Firm in connection therewith. The fees and
disbursements of the CPA Firm shall be borne equally by Seller and Buyer.

(d) Buyer shall timely provide to Seller and its accountants full access to the
books and records of the Company and to any other information, including work
papers of its accountants (to the extent permitted by such accountants), and to
any employees during regular business hours and on reasonable advance notice, to
the extent necessary for Seller to review the Closing Date Balance Sheet and to
prepare, or cause to be prepared, Seller’s Objection and materials for
presentation to the CPA Firm in connection with Section 2.7(c). Buyer and its
accountants shall have full access to all information used by Seller in
preparing Seller’s Objection, including work papers of its accountants (to the
extent permitted by such accountants), but excluding any books, records or other
materials that constitute Excluded Assets.

(e) The Purchase Price shall be adjusted (the “Purchase Price Adjustment
Amount”) by (i) the Base Net Asset Value, minus (ii) the Closing Date Net Asset
Value, expressed as a positive, if positive, or as a negative, if negative;
provided, however, that, if the amount that would otherwise constitute a
Purchase Price Adjustment Amount is equal to or less than the NAV Threshold
Amount, no adjustment to the Purchase Price shall be made and no Purchase Price
Adjustment Amount shall be payable; provided, further, that Buyer or Seller, as
the case may be, shall pay the full amount (including the NAV Threshold Amount)
of any Purchase Price Adjustment Amount that is more than the NAV Threshold
Amount. If the Purchase Price Adjustment Amount is more than the NAV Threshold
Amount and a negative number, then the Purchase Price shall be increased by the
Purchase Price Adjustment Amount and Buyer shall promptly (and in any event
within [*]) after the final determination thereof pay to Seller the U.S. Dollar
equivalent of the Purchase Price Adjustment Amount, calculated using the Closing
Date Exchange Rate, plus interest on such U.S. Dollar amount from [*] to, but
not including, [*] at LIBOR calculated on a 365-day basis, by wire transfer of
immediately available funds to an account designated by Seller. If the Purchase
Price Adjustment Amount is more than the NAV Threshold Amount and a positive
number, then the Purchase Price shall be decreased by the Purchase Price
Adjustment Amount and Seller shall promptly (and in any event within [*]) after
the final determination thereof pay to Buyer the U.S. Dollar equivalent of the
Purchase Price Adjustment Amount, calculated using the Closing Date Exchange
Rate, plus interest on such U.S. Dollar amount from [*] to, but not including,
[*] at LIBOR calculated on a 365-day basis, by wire transfer of immediately
available funds to an account designated by Buyer.

 

–10–



--------------------------------------------------------------------------------

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF SELLER

Except as set forth in the disclosure schedule delivered by Seller to Buyer on
[*] (the “Seller Disclosure Schedule”), as of [*], Seller represents and
warrants to Buyer as follows:

Section 3.1 Organization. Seller is a corporation duly organized, validly
existing and in good standing under the Laws of the State of Delaware and has
all requisite corporate power and authority to own, lease and operate its
properties and assets and to conduct its business as it is currently being
conducted.

Section 3.2 Corporate Authorization. Seller has full corporate power and
authority to execute and deliver this Agreement, and to perform its obligations
hereunder. The execution, delivery and performance by Seller of this Agreement
has been duly and validly authorized and no additional corporate or shareholder
authorization or consent is required in connection with the execution, delivery
and performance by Seller of this Agreement.

Section 3.3 Consents and Approvals. Except as set forth on Schedule 3.3(a) of
the Seller Disclosure Schedule, no consent, approval, waiver, authorization,
notice, submission or filing is required to be obtained by Seller from, or to be
given by Seller to, or made by Seller with, any Government Entity, in connection
with the execution, delivery and performance by Seller of this Agreement, except
where the failure to do so would not, individually or in the aggregate, be
reasonably likely to have a Material Adverse Effect or materially impair or
delay Seller’s ability to perform its obligations hereunder. Except as set forth
on Schedule 3.3(b) of the Seller Disclosure Schedule, no consent, approval,
waiver, authorization, notice, submission or filing is required to be obtained
by Seller from, or to be given by Seller to, or made by Seller with, any Person
which is not a Government Entity in connection with the execution, delivery and
performance by Seller of this Agreement, except where the failure to do so would
not, individually or in the aggregate, be reasonably likely to have a Material
Adverse Effect or materially impair or delay Seller’s ability to perform its
obligations hereunder.

Section 3.4 Non-Contravention. The execution, delivery and performance by Seller
of this Agreement do not and will not (a) violate any provision of the
certificate of incorporation, bylaws or articles of incorporation (or similar
organizational documents) of Seller or the Company, (b) assuming the receipt of
all Seller Required Approvals set forth on Schedule 3.3(b) of the Seller
Disclosure Schedule, to the Knowledge of Seller, result in the breach of, or
constitute a default under, or result in the termination, cancellation or
acceleration (whether after the filing of notice or the lapse of time or both)
of, any material right or obligation of the Company under, or result in a loss
of any material benefit to which the Company is entitled under, any Contract, or
result in the creation of any Encumbrance upon the Transferred Shares, or
(c) assuming the receipt of all Seller Required Approvals set forth on
Schedule 3.3(a) of the Seller Disclosure Schedule or required to be made or
obtained by Buyer, to the Knowledge of Seller, violate or result in a breach of,
or constitute a default under, any Law to which the Company is subject or any
Governmental Authorization, other than, in the cases of clauses (b) and (c),
violations, breaches, defaults, terminations, cancellations, accelerations or
Encumbrances that would not, individually or in the aggregate, be reasonably
likely to have a

 

–11–



--------------------------------------------------------------------------------

Material Adverse Effect or materially impair or delay Seller’s ability to
perform its obligations hereunder.

Section 3.5 Binding Effect. This Agreement, when duly executed and delivered by
Buyer, constitutes a valid and legally binding obligation of Seller, enforceable
against Seller in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium and similar Laws affecting creditors’
rights and remedies generally and to general principles of equity, including
principles of commercial reasonableness, good faith and fair dealing (regardless
of whether enforcement is sought in a proceeding at law or in equity).

Section 3.6 Company. (a) The Company is a corporation duly organized and validly
existing under the Laws of Japan, the Company is not insolvent or subject to any
insolvency or similar proceedings, and no order has been made or petition
presented or resolution passed for the winding up of the Company. The Company
has all requisite corporate power and authority to own, lease and operate its
properties and assets and to conduct its business as it is currently being
conducted. Seller has made available to Buyer complete and correct copies of the
articles of incorporation of the Company as currently in effect.

(b) As of [*], the authorized capital stock of the Company consists of 10,000
shares of common stock (the “Common Stock”), of which 9,500 shares of Common
Stock are issued and outstanding (the “Transferred Shares”). The Transferred
Shares have been duly authorized and validly issued in compliance with
applicable Japanese Laws, and are fully paid and non-assessable. There are no
outstanding (i) securities of the Company convertible into or exchangeable for
any shares of capital stock of the Company, (ii) options, warrants or other
rights to purchase or subscribe for shares of capital stock of the Company from
the Company or that otherwise require the issuance of shares of capital stock by
the Company, or (iii) contracts, commitments, agreements, understandings or
arrangements of any kind relating to the issuance or repurchase of any shares of
capital stock of the Company, any such convertible or exchangeable securities or
any such options, warrants or rights which, in any of the foregoing cases, is
binding upon the Company.

(c) Seller is the registered and beneficial owner of the Transferred Shares.
Seller has good and valid title to the Transferred Shares, free and clear of all
Encumbrances, and, upon consummation of the transactions contemplated hereby, at
[*], subject only to the registration of the Transferred Shares in the
shareholder register (kabunushi meibo) of the Company, Seller will convey to
Buyer good and valid title to the Transferred Shares, free and clear of all
Encumbrances.

(d) The Company does not own, directly or indirectly, any shares of capital
stock or other equity interests in any Person, and it is not a member of or
participant in any joint venture partnership or similar Person.

Section 3.7 Historical Financial Statements. Set forth on Schedule 3.7 of the
Seller Disclosure Schedule is a copy of the unaudited balance sheet and income
statement of the Company, including the Excluded Assets and the Excluded
Liabilities, for each of the fiscal years ended [*] and [*] and for the [*]
months ended [*] (the “Historical Financial Statements”). The Historical
Financial Statements fairly present, in all material respects, the financial
condition

 

–12–



--------------------------------------------------------------------------------

and results of operations of the Company as of the dates thereof or for the
periods presented therein in substantial conformity with Japanese GAAP, applied
on a consistent basis, except as otherwise noted therein and subject, in the
case of the interim Historical Financial Statements, to normal year-end
adjustments and certain presentation items therein.

Section 3.8 Litigation and Claims. Except as set forth on Schedule 3.8 of the
Seller Disclosure Schedule:

(a) there is no civil, criminal or administrative action, suit, demand, claim,
hearing or proceeding pending or, to the Knowledge of Seller, threatened against
the Company, other than those that would not, individually or in the aggregate,
be reasonably likely to have a Material Adverse Effect or materially impair or
delay Seller’s ability to effect the Closing; and

(b) the Company is not subject to any order, writ, judgment, injunction, decree
or award of any Government Entity or any arbitrator or arbitrators, other than
those that would not, individually or in the aggregate, be reasonably likely to
have a Material Adverse Effect or materially impair or delay Seller’s ability to
effect the Closing.

Section 3.9 Taxes. Except as set forth on Schedule 3.9 of the Seller Disclosure
Schedule or as would not, individually or in the aggregate, be reasonably likely
to have a Material Adverse Effect:

(a) the Company has filed all material Tax Returns required to be filed by it on
or before [*] (taking into account all applicable extensions), and the Company
has paid all Taxes shown therein as due and owing;

(b) the Tax Returns referred to in Section 3.9(a) above are correct and complete
in all material respects;

(c) all deficiencies asserted or assessments made as a result of the examination
of such Tax Returns have been paid in full;

(d) no material issues have been raised in writing by the relevant taxing
authority in connection with the examination of such Tax Returns or are
currently pending; and

(e) no waivers of statute of limitations have been given or requested with
respect to any Taxes of the Company.

Section 3.10 Benefit Plans. (a) Seller has listed on Schedule 3.10(a) of the
Seller Disclosure Schedule each material written employment, compensation,
benefit, severance or similar contract, agreement, arrangement, program, policy
or plan providing for workers’ compensation, disability benefits, severance,
supplemental unemployment benefits, vacation benefits, medical benefits or
post-retirement insurance, pension or retirement, or for deferred compensation,
profit-sharing, bonuses, stock options, stock appreciation rights or other forms
of incentive compensation or benefits that are maintained or contributed for the
benefit of any current or former employee of the Company (each, a “Benefit
Plan”). Seller has made available to Buyer copies of each such Benefit Plan;
provided, however, that Buyer acknowledges that

 

–13–



--------------------------------------------------------------------------------

copies of Seller’s Plans are filed with the U.S. Securities and Exchange
Commission and available on its website at www.sec.gov.

(b) Each Benefit Plan is in substantial compliance with its terms and applicable
Japanese or (with respect to Seller’s Plans only) U.S. Laws, other than failures
to comply that would not, individually or in the aggregate, be reasonably likely
to have a Material Adverse Effect. Except as mandated by applicable Japanese or
(with respect to Seller’s Plans only) U.S. Laws or as set forth on
Schedule 3.10(b) of the Seller Disclosure Schedule, there has been no amendment
to, or material change in employee participation or coverage under, any Benefit
Plan that would increase materially the expense of maintaining such Benefit Plan
above the level of expense incurred in respect thereof for the most recent
fiscal year ended prior to [*].

(c) Except as set forth on Schedule 3.10(c) of the Seller Disclosure Schedule,
none of the execution, delivery or performance of this Agreement will by itself
require a payment, or cause acceleration of vesting of a right to payment, under
any Benefit Plan.

Section 3.11 Compliance with Laws. Except as set forth on Schedule 3.11 of the
Seller Disclosure Schedule, (a) the Company is in compliance with all applicable
Laws, other than failures to comply that would not, individually or in the
aggregate, be reasonably likely to have a Material Adverse Effect, and (b) the
Company has all Governmental Authorizations necessary for the conduct of the
Business as currently conducted, other than those the absence of which would
not, individually or in the aggregate, be reasonably likely to have a Material
Adverse Effect; it being understood that nothing in this representation is
intended to address any compliance issue that is specifically addressed by any
other representation or warranty set forth herein.

Section 3.12 Labor. Except as set forth on Schedule 3.12 of the Seller
Disclosure Schedule:

(a) the Company is not a party to or bound by any material labor agreement,
union contract or collective bargaining agreement with respect to the Employees.

(b) the Company is in compliance in all material respects with all labor Laws
applicable to the Business and the Employees, is not engaged in any unfair labor
practices contrary to Laws applicable to the Employees and no unfair labor
practice charge or complaint against the Company is pending or, to Seller’s
Knowledge, threatened before any Government Entity.

(c) there is no pending or, to the Knowledge of Seller, threatened strike,
walkout or other work stoppage or any union organizing effort by any of the
Employees.

Section 3.13 Contracts. (a) Schedule 3.13(a) of the Seller Disclosure Schedule
sets forth a complete and accurate list of the following Contracts (“Material
Contracts”):

(i) service agreements with clinical research organizations relating to the
Licensed Products (as defined in the License Agreements);

 

–14–



--------------------------------------------------------------------------------

(ii) leases and subleases governing the Leased Real Property;

(iii) joint venture and partnership agreements;

(iv) mortgages, indentures, loan or credit agreements, security agreements or
other agreements and instruments relating to the borrowing of money or extension
of credit, in each case in excess of [*];

(v) other written Contracts that are not cancelable by the Company on notice of
[*] days or some lesser period and that require payment by the Company after [*]
of more than [*] on an annual basis; and

(vi) any agreement containing a non-competition provision restricting the
Company.

(b) Subject to existing confidentiality obligations, Seller has made available
to Buyer copies of all written Material Contracts and accurate written
descriptions of all material terms of all oral Material Contracts.

(c) To the Knowledge of Seller, all Material Contracts are in full force and
effect and are enforceable against each party thereto in accordance with the
terms thereof. Assuming the receipt of all Seller Required Approvals set forth
on Schedule 3.3(b) of the Seller Disclosure Schedule, there does not exist under
any Material Contract any violation, breach or event of default or event or
condition that (whether after the filing of notice or the lapse of time or both)
would constitute a violation, breach or event of default thereunder on the part
of the Company or, to the Knowledge of Seller, any other party thereto, except
as set forth on Schedule 3.13(c) of the Seller Disclosure Schedule and except
for such violations, breaches, events or conditions that would not, individually
or in the aggregate, be reasonably likely to have a Material Adverse Effect or
materially impair the ability of Seller or Buyer to perform their respective
obligations under this Agreement.

Section 3.14 Absence of Changes. Except as set forth on Schedule 3.14 of the
Seller Disclosure Schedule and except as expressly provided in this Agreement
(including the transfer of Excluded Assets pursuant to Section 2.2 and the
termination of Intercompany Contracts pursuant to Section 5.7) or any Ancillary
Agreement, since [*], Seller and the Company have conducted the Business only in
the Ordinary Course, and the Company has not experienced any event or condition
that, individually or in the aggregate, has had or is reasonably likely to have,
a Material Adverse Effect, taking into account Seller’s announcements of its
intention to sell, and the fact that it is selling, the Company.

Section 3.15 Real and Personal Property. The Company does not own any real
property. Except as set forth on Schedule 3.15 of the Seller Disclosure
Schedule, the Company has a valid and binding leasehold interest in the Leased
Real Property, and has good title to the personal property it owns or leases,
free and clear of all Encumbrances, other than Permitted Encumbrances.

Section 3.16 Absence of Liabilities. Except as reflected, reserved against or
otherwise disclosed in the Historical Financial Statements and except as set
forth on Schedule 3.16 of the

 

–15–



--------------------------------------------------------------------------------

Seller Disclosure Schedule, the Company does not have any liabilities, other
than liabilities of a nature not required to be reflected, reserved against or
otherwise disclosed in the Historical Financial Statements and liabilities that
were incurred since the date of the Historical Financial Statements and would
not, individually or in the aggregate, be reasonably likely to have a Material
Adverse Effect.

Section 3.17 Insurance. Schedule 3.17 of the Seller Disclosure Schedule lists
all material insurance policies of the Company covering its properties, assets,
employees and operations (including policies providing property, casualty,
liability, and workers’ compensation coverage). All of such policies or renewals
thereof are in full force and effect and, to the Knowledge of Seller, will
continue in full force and effect until [*].

Section 3.18 Finders’ Fees. Except for [*], all of whose fees will be paid by
Seller, there is no investment banker, broker, finder or other intermediary that
has been retained by or is authorized to act on behalf of Seller or the Company
who might be entitled to any fee or commission from Seller or the Company in
connection with the transactions contemplated hereby or by any Ancillary
Agreement.

Section 3.19 No Other Representations or Warranties. Except for the
representations and warranties contained in this Article, neither Seller nor any
other Person makes any other express or implied representation or warranty on
behalf of Seller.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF BUYER

As of [*], Buyer represents and warrants to Seller as follows:

Section 4.1 Organization. Buyer is a corporation duly organized, validly
existing and in good standing under the Laws of Japan. Buyer has all requisite
corporate power and authority to own, lease and operate its properties and
assets and to conduct its business as it is currently being conducted.

Section 4.2 Corporate Authorization. Buyer has full corporate power and
authority to execute and deliver this Agreement, and to perform its obligations
hereunder. The execution, delivery and performance by Buyer of this Agreement
has been duly and validly authorized and no additional corporate or shareholder
authorization or consent is required in connection with the execution, delivery
and performance by Buyer of this Agreement.

Section 4.3 Consents and Approvals. Except for the Post-Closing Notification, no
consent, approval, waiver, authorization, notice, submission or filing is
required to be obtained by Buyer from, or to be given by Buyer to, or made by
Buyer with, any Government Entity or other Person in connection with the
execution, delivery and performance by Buyer of this Agreement, other than those
the failure of which to obtain, give or make would not, individually or in the
aggregate, materially impair or delay the ability of Buyer to effect the Closing
or to perform its obligations under this Agreement.

 

–16–



--------------------------------------------------------------------------------

Section 4.4 Non-Contravention. The execution, delivery and performance by Buyer
of this Agreement do not and will not (a) violate any provision of the
certificate of incorporation, bylaws or articles of incorporation (or similar
organizational documents) of Buyer, (b) result in the breach of, or constitute a
default under, or result in the termination, cancellation, modification or
acceleration (whether after the filing of notice or the lapse of time or both)
of, any material right or obligation of Buyer under, or result in a loss of any
material benefit to which Buyer is entitled under, any contract, agreement or
arrangement to which it is, or its assets are, subject, or result in the
creation of any Encumbrance upon any of its assets, or (c) assuming the filing
of the Post-Closing Notification and the receipt of the Seller Required
Approvals set forth on Schedule 3.3(a) of the Seller Disclosure Schedule, to the
Knowledge of Buyer, violate or result in a breach of, or constitute a default
under, any Law to which Buyer is subject, other than, in the case of clauses (b)
and (c), violations, breaches, defaults, terminations, cancellations,
accelerations, losses or Encumbrances that would not, individually or in the
aggregate, impair or delay the ability of Buyer to effect the Closing or to
perform its obligations under this Agreement.

Section 4.5 Binding Effect. This Agreement, when duly executed and delivered by
Seller, constitutes a valid and legally binding obligation of Buyer, enforceable
against it in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium and similar Laws affecting creditors’
rights and remedies generally and to general principles of equity, including
principles of commercial reasonableness, good faith and fair dealing (regardless
of whether enforcement is sought in a proceeding at Law or in equity).

Section 4.6 Finders’ Fees. Except for [*], all of whose fees will be paid by
Buyer, there is no investment banker, broker, finder or other intermediary that
has been retained by or is authorized to act on behalf of Buyer or any Affiliate
of Buyer who might be entitled to any fee or commission from Buyer in connection
with the transactions contemplated hereby or by any Ancillary Agreement.

Section 4.7 Litigation and Claims. There is no civil, criminal or administrative
action, suit, demand, claim, hearing or proceeding pending or, to the Knowledge
of Buyer, threatened against Buyer that, individually or in the aggregate, would
impair or delay the ability of Buyer to effect the Closing. Buyer is not subject
to any order, writ, judgment, injunction, decree or award of any Government
Entity or any arbitrator or arbitrators that, individually or in the aggregate,
would impair or delay the ability of Buyer to effect the Closing.

Section 4.8 Financial Capability. On [*], Buyer will have sufficient funds to
effect the Closing and all other transactions contemplated hereby or by any
Ancillary Agreement.

Section 4.9 No Other Representations or Warranties. Except for the
representations and warranties contained in this Article, neither Buyer nor any
other Person makes any other express or implied representation or warranty on
behalf of Buyer.

 

–17–



--------------------------------------------------------------------------------

ARTICLE V

COVENANTS

Section 5.1 Access and Information. (a) During the period from [*] until [*],
subject to any applicable Laws relating to the exchange of information and
existing confidentiality obligations, Seller shall, or shall cause the Company
to, provide to Buyer and its Representatives information reasonably requested by
Buyer relating to the assets of the Company (other than the Excluded Assets),
the Books and Records and the Employees; provided, however, that in no event
shall Buyer be entitled to any information that (i) based on advice of Seller’s
counsel, would create any potential liability under applicable Laws, including
Competition Laws, or would destroy any legal privilege, or (ii) in the
reasonable judgment of Seller, would result in the disclosure of any Trade
Secrets of Seller or any third party; it being understood that Buyer shall
reimburse Seller promptly for expenses it incurs in complying with any such
request by or on behalf of Buyer. All requests for information made pursuant to
this clause (a) shall be directed to such Person or Persons as Seller shall
designate. All information received pursuant to this clause (a) shall be
governed by the terms of the Confidentiality Agreement.

(b) Buyer agrees to retain all Books and Records in existence on [*] for a
reasonable period following [*] and to make personnel of Buyer available to
Seller, in each case to the extent that such access is reasonably necessary for
Seller to comply with the terms of this Agreement, any Ancillary Agreement or
any applicable Law. In no event shall either Party have access to the
consolidated Tax Returns of the other Party.

Section 5.2 Conduct of Business. During the period from [*] until [*], except as
set forth on Schedule 5.2 of the Seller Disclosure Schedule or otherwise
expressly contemplated by this Agreement (including the transfer of Excluded
Assets pursuant to Section 2.2 and the termination of Intercompany Contracts
pursuant to Section 5.7) or any Ancillary Agreement, or as Buyer shall otherwise
consent in writing (which consent shall not be unreasonably withheld or
delayed), (a) Seller shall conduct, and shall cause the Company to conduct, the
Business in the Ordinary Course, and (b) Seller shall not, and shall cause the
Company not to, with respect to the Business:

(i) change or amend the articles of incorporation of the Company;

(ii) issue or sell or authorize for issuance and sale any shares of capital
stock of the Company, or any securities convertible into or exchangeable for, or
options with respect to, or warrants to purchase or rights to subscribe for, any
shares of capital stock of the Company;

(iii) declare, set aside or pay any dividend or other distribution in respect of
the shares of Common Stock of the Company;

(iv) directly or indirectly redeem, purchase or otherwise acquire any shares of
Common Stock of the Company;

(v) merge or consolidate the Company with or into any other Person or engage in
any business combination of any kind;

 

–18–



--------------------------------------------------------------------------------

(vi) change any material accounting principles, practices, methodologies or
policies, other than as may be required by Japanese GAAP, U.S. generally
accepted accounting principles or applicable Laws;

(vii) grant any material increase in the compensation payable by the Company to
any of its directors or officers or to the Employees or in the amount of
existing benefits under any Benefit Plan, in each case other than increases in
the Ordinary Course (including any merit, special or promotional increase, bonus
or equity incentive award) or as may be required by applicable Laws, and except
for any one-time payment to the Employees that Seller, in its sole discretion,
may make or fund;

(viii) other than any capital expenditure or commitment not to exceed [*], enter
into any Material Contract or terminate or amend, in any material manner, any
Material Contract;

(ix) take any action that would cause insurance coverage for the Business at
currently existing levels to cease to be maintained in full force and effect;

(x) write off or write down, or make any sale, assignment or transfer of any
material asset of the Company outside of the Ordinary Course, except for the
transfer of Excluded Assets pursuant to Section 2.2;

(xi) waive or release any material right or claim of the Company;

(xii) incur any long-term indebtedness for borrowed money, other than in the
Ordinary Course; and

(xiii) enter into any agreement obligating Seller or the Company to do any of
the foregoing.

Section 5.3 Commercially Reasonable Efforts. Seller and Buyer shall cooperate
and use their respective commercially reasonable efforts to fulfill as promptly
as practicable the conditions precedent to the other Party’s obligations
hereunder. To the extent that, as an accommodation to Buyer and with Buyer’s
written consent, Seller incurs costs that Buyer otherwise would have to incur in
order to secure any consent, approval, waiver or authorization, Buyer shall
promptly reimburse Seller for any such costs that are invoiced by Seller to
Buyer.

Section 5.4 JFTC Post-Closing Notification. Within [*] days following [*], Buyer
shall file with the Japan Fair Trade Commission (“JFTC”) a post-Closing
notification in connection with the implementation of this Agreement and the
transactions contemplated hereby (the “Post-Closing Notification”) and shall
provide Seller with evidence of such filing reasonably satisfactory to Seller.
The costs (including all legal costs) of, and incidental to, such filing and any
administrative fees and other fees (including any filing fee) payable to the
JFTC shall be borne by Buyer. Subject to applicable Laws relating to the
exchange of information and existing confidentiality obligations, (i) Buyer and
Seller shall cooperate and consult in good faith in relation to the preparation
and filing of the Post-Closing Notification and any other notification,
submission or filing with the JFTC; provided, however, that, if the information
requested contains information that is confidential or proprietary to the
providing Party, such Party shall

 

–19–



--------------------------------------------------------------------------------

not be required to disclose such information to the other Party and may procure
the submission thereof directly to the JFTC or to the legal advisors of the
Parties appointed to handle the requisite submission with strict instructions
that such information is provided solely for submission to the JFTC or such
other Government Entity and may not be disclosed to any other party, and
(ii) prior to the filing of the Post-Closing Notification or any other
notification, submission or filing with the JFTC by Buyer, Seller shall have
approved the final content thereof (which approval shall not be unreasonably
withheld or delayed). Buyer shall timely inform Seller of any meetings that
Buyer may have with the JFTC and Representatives of Seller shall be permitted to
attend such meetings. If any Party receives any correspondence or communication
from the JFTC, such Party shall, as soon as possible after the receipt thereof,
furnish the other Party with a copy of such correspondence or inform the other
Party of the content of the communication.

Section 5.5 Tax Matters. (a) Section 338(g) Election.

(i) Buyer, at the request of Seller, shall timely make an election under
Section 338(g) of the Code (and any comparable provisions of state, local or
non-U.S. Tax Law) with respect to its purchase of the Transferred Shares (the
“Section 338(g) Election”). Seller and Buyer shall jointly prepare the
Section 338 Forms and shall timely make any required filings and take any and
all other actions necessary to effect the Section 338(g) Election. For purposes
of this clause, “Section 338 Forms” means all Tax Returns, documents, statements
and other forms that are required to be submitted to the U.S. Internal Revenue
Service or any state, local or non-U.S. Government Entity in connection with the
Section 338(g) Election, including the IRS Forms 8023 and 8883 (including, in
each case, any schedules or attachments required to be attached thereto) and any
other forms required to be filed by Treasury Regulations promulgated under
Section 338 of the Code or instructions to the Tax Returns.

(ii) In connection with the Section 338(g) Election, Seller shall prepare a
draft IRS Form 8883 (or successor form) and provide such draft IRS Form 8883 to
Buyer no later than [*] days prior to the due date of such IRS Form 8883. If,
within [*] days after the receipt of the draft IRS Form 8883, Buyer notifies
Seller in writing that Buyer disagrees with the draft IRS Form 8883, then the
Parties shall attempt in good faith to resolve their disagreement within the [*]
days following Buyer’s notification to Seller of such disagreement. If Buyer
does not so notify Seller within [*] days after the receipt of the draft
IRS Form 8883, or upon resolution of the disputed items by the Parties, the
draft IRS Form 8883 shall become the “Final IRS Form 8883”. If the Parties are
unable to resolve their disagreement within the [*] days following any such
notification by Buyer, then the Parties shall submit all such disputed items for
resolution to a nationally recognized accounting firm mutually acceptable to the
Parties (the “Independent Accounting Firm”), whose decision shall be final and
binding upon all Persons involved and whose fees and expenses shall be borne
equally by the Parties. The IRS Form 8883 delivered by the Independent
Accounting Firm shall be the “Final IRS Form 8883”. The Parties shall act in
good faith to cause the Independent Accounting Firm to deliver the Final
IRS Form 8883 within [*] days after such submission. Each Party shall be bound
by the allocations described in this clause for all purposes, including
determining any Tax, shall (and shall cause its common parent, if any, to)
prepare and file all Tax Returns

 

–20–



--------------------------------------------------------------------------------

in a manner consistent with the Section 338(g) Election and such allocations,
and shall not take (or permit any Affiliate to take) any position inconsistent
with the Section 338(g) Election or such allocations in any Tax Return, any
proceeding before a Government Entity or otherwise. The Purchase Price
allocation pursuant to the Final IRS Form 8883 shall be appropriately adjusted
if and when any Purchase Price adjustments are made pursuant to this Agreement.
In the event the allocation is disputed by any Government Entity, the Party
receiving the notice of such dispute shall promptly notify and consult with the
other Party concerning the resolution of such dispute, and shall keep the other
Party apprised of the status of such dispute and the resolution thereof.

(b) Liability for Taxes.

(i) Seller shall be liable for all Taxes imposed on the Company for any taxable
periods, or portions thereof, ending on or before [*].

(ii) Buyer shall be liable for all Taxes imposed on the Company for any taxable
year, or portion thereof, beginning after [*].

(iii) To the extent necessary to determine the liability for Taxes for a portion
of a taxable year or period that begins before and ends after [*], the
determination of the Taxes for the portion of the year or period ending on, and
the portion of the year or period beginning after, [*] shall be determined by
assuming that the taxable year or period ended as of the close of business on
[*], except that those annual property taxes and similar Taxes and exemptions,
allowances or deductions that are calculated on an annual basis shall be
prorated on a time basis.

(c) Tax Returns. Seller shall file, or cause to be filed, when due all Tax
Returns that are required to be filed by or with respect to the Company for
taxable years or periods ending on or before [*] and shall pay any Taxes due in
respect of such Tax Returns, and Buyer shall file, or cause to be filed, when
due all Tax Returns that are required to be filed by or with respect to the
Company for taxable years or periods ending after [*]. Seller shall pay Buyer
the Taxes for which Seller is liable pursuant to Section 5.5(b) (but which are
payable with Tax Returns to be filed by Buyer pursuant to the previous sentence)
within [*] days prior to the due date for the filing of such Tax Returns, and
Buyer shall timely pay all other Taxes imposed on the Company for the periods,
or portions thereof, ending after [*].

(d) Contest Provisions.

(i) Buyer shall promptly, but in no event more than [*] days following Buyer’s
receipt of notice, notify Seller in writing upon receipt by Buyer or any of its
Affiliates of notice of any pending or threatened tax audits, assessments,
disputes or proceedings (“Tax Proceedings”) that may affect the Tax liabilities
of the Company for which Seller would be liable hereunder; provided, however,
that failure to comply with this provision shall not affect Buyer’s rights
hereunder, except to the extent that Seller is prejudiced by such failure.

(ii) Buyer shall take all reasonable steps necessary to conduct any Tax
Proceedings relating to any claim relating to Taxes for which Seller may be
liable

 

–21–



--------------------------------------------------------------------------------

hereunder diligently and in good faith, using commercially reasonable efforts to
minimize Seller’s liability hereunder. Seller shall be entitled to participate
in and control at its own expense the conduct or resolution of any Tax
Proceedings relating to any claim relating to Taxes for which Seller may be
liable hereunder. Neither Buyer nor the Company may agree to settle, compromise
or offer to settle or compromise any Tax claim for which Seller may be liable
hereunder without the prior written consent of Seller (which consent shall not
be unreasonably withheld or delayed).

(e) Information. Seller and Buyer agree to furnish, or cause to be furnished, to
the other Party, promptly upon reasonable request therefor, information and
assistance relating to the Company as Buyer or Seller, as the case may be,
reasonably deems necessary in connection with the filing of any Tax Returns, the
preparation for any audit by any taxing authority, the response to any inquiry
by a taxing authority, the mailing or filing of any notice and the prosecution
or defense of any Tax Proceedings or any other filing required to be made with
any taxing authority or any other matter related to Taxes.

(f) Transfer Taxes. Any transfer, stamp, value-added, sales, use, excise,
documentary or other similar Taxes and fees (collectively, “Transfer Taxes”),
that are payable or that arise as a result of the consummation of the
transactions contemplated hereby, and any recording or filing fees with respect
thereto, shall be paid by Buyer. Buyer shall prepare and timely file all
relevant Tax Returns required to be filed in respect of such Transfer Tax and
pay the Transfer Tax shown on such Tax Return.

(g) Adjustment to Cash Purchase Price. To the extent allowed under applicable
Law, any payment by Buyer or Seller under this Section shall be an adjustment to
the Purchase Price.

(h) Survival of Obligations. The obligations of the Parties set forth in this
Section shall remain in effect until the expiration of the applicable statute of
limitations.

Section 5.6 Employee Matters. (a) Seller shall cooperate with Buyer in making
any and all appropriate governmental filings, giving employee notices or taking
any other actions reasonably necessary to maintain, amend, terminate and
administer the Benefit Plans (other than Seller’s Plans) as of [*] or after [*],
as Buyer deems fit, subject to the other provisions of this Section. Buyer shall
pay all costs associated with such actions and shall reimburse Seller for any
costs incurred by Seller in complying with its obligations under this Section.

(b) Nothing in this Section, express or implied, is intended to confer upon any
Person other than Buyer, Seller, the Indemnified Parties and their respective
successors and permitted assigns, any rights or remedies under or by reason of
this Agreement.

Section 5.7 Intercompany Contracts and Accounts. Except as otherwise expressly
provided in this Agreement or any Ancillary Agreement, Seller shall take all
actions necessary, prior to or concurrent with [*], (a) to terminate, wind up or
otherwise settle as Seller deems fit all agreements between the Company, on the
one hand, and Seller or any of its Affiliates (other than the Company), on the
other hand (each, an “Intercompany Contract”), and (b) to cause the net amount
of intercompany accounts between the Company, on the one hand, and the Seller or
any

 

–22–



--------------------------------------------------------------------------------

of its Affiliates (other than the Company), on the other hand, to be satisfied
in full by the Seller or by the Company, as the case may be.

Section 5.8 Further Assurances. (a) General. From time to time after [*], each
Party shall, and shall cause its Affiliates to, promptly do and perform all such
further acts and things and shall execute, acknowledge and deliver such other
assurances, agreements, certificates, powers of attorney and other instruments
and documents necessary, or that the other Party may reasonably request, in
order to carry out the intent and accomplish the purposes of this Agreement and
to evidence, perfect or otherwise confirm its rights hereunder.

(b) Nonassignability of Excluded Assets. Notwithstanding anything to the
contrary contained herein, to the extent that the sale, assignment, sublease,
transfer, conveyance or delivery or attempted sale, assignment, sublease,
transfer, conveyance or delivery by the Company to Seller of any asset that
would be an Excluded Asset or any claim or right or any benefit arising
thereunder or resulting therefrom is prohibited by any applicable Law or would
require any governmental or third party authorizations, approvals, consents or
waivers, and such authorizations, approvals, consents or waivers shall not have
been obtained prior to [*], [*] shall proceed without the sale, assignment,
sublease, transfer, conveyance or delivery of such asset. Following [*], the
Parties and their respective Affiliates shall use their commercially reasonable
efforts, and cooperate with each other, to, at Seller’s option, (i) obtain
promptly such authorizations, approvals, consents or waivers and (ii) terminate,
wind up or mitigate the costs associated with such asset; provided, however,
that none of Seller, Buyer or the Company shall be required to pay any
consideration therefor, other than filing, recordation or similar fees, which
shall be borne by Seller. If Seller elects to obtain such authorization,
approval, consent or waiver pursuant to clause (i), (A) pending such
authorization, approval, consent or waiver, the Parties and their respective
Affiliates shall cooperate with each other in any mutually agreeable, reasonable
and lawful arrangements designed to provide to Seller the benefits of use of
such asset (including preserving the confidentiality of any Confidential
Information related thereto) and to Buyer the benefits that it would have
obtained had such asset been conveyed by the Company to Seller prior to [*];
(B) once authorization, approval, consent or waiver for the sale, assignment,
sublease, transfer, conveyance or delivery of any such asset is obtained, Buyer
shall, or shall cause the Company to, sell, assign, sublease, transfer, convey
or deliver such asset to Seller at no additional cost; and (C) to the extent
that any such asset cannot be transferred or the full benefits of use of any
such asset cannot be provided to Seller following [*] pursuant to this Section,
then Buyer or the Company and Seller shall enter into such arrangements
(including subleasing, sublicensing or subcontracting) to provide to the Parties
hereto the economic (taking into account Tax costs and benefits) and operational
equivalent, to the extent permitted, of obtaining such authorization, approval,
consent or waiver and the performance by Buyer or the Company, as the case may
be, of the obligations thereunder.

(c) Additional Assurances in Connection with the Transition of the Excluded
Assets. The Parties acknowledge that it is in their mutual interests to effect
the Closing as soon as practicable in accordance with Section 2.4. Buyer
acknowledges that Seller intends to work diligently to cause the Company to
transfer the Excluded Assets to Seller and/or its designee prior to [*] pursuant
to Section 2.2; provided, however, that the Parties expect that all such asset
transfers will not have been completed as of [*], and Buyer shall, and shall
cause the

 

–23–



--------------------------------------------------------------------------------

Company to, cooperate with Seller from and after [*] to ensure a timely, orderly
and complete transition of the Excluded Assets from the Company to Seller and/or
its designee in a manner that fully protects the confidential and proprietary
nature of such Excluded Assets (including in respect of Buyer). Without limiting
the generality of the foregoing, (i) to the extent that any Excluded Asset has
not been transferred by the Company to Seller or its designee prior to [*],
Buyer shall, or shall cause the Company to, promptly assign and transfer to
Seller or its designee all right, title and interest in and to such asset and,
to the extent such assignment and transfer would require any governmental or
third party authorizations, approvals, consents or waivers, cooperate with
Seller in the same manner as that set forth in Section 5.8(b), and (ii) Buyer
shall cause the Company and its employees to provide to Seller and/or its
designee such services as Seller may reasonably request, at Seller’s expense and
direction, to complete the timely transition of the Excluded Assets from the
Company to Seller and/or its designee, in a manner designed to protect and
preserve the Seller Confidential Information (including in respect of Buyer),
and to ensure Seller’s compliance with applicable Laws and existing third-party
obligations in respect of the Excluded Assets, and on such other terms and
conditions as the Parties may mutually agree.

(d) [*] and Support Services.

(i) In furtherance of Section 5.8(c), prior to [*] Seller may, and during a
period of time after [*] not to exceed [*] (the “[*] Period”) at Seller’s
request, Buyer shall, cause the Company to [*] for the [*] Period those
Employees to be identified by Seller and reasonably agreed to by Buyer (the “[*]
Employees”); provided, however, that (A) in no event shall the number of such
[*] Employees in each area of expertise be less than is reasonably necessary to
complete the timely transition of the Excluded Assets from the Company to Seller
and/or its designee in compliance with applicable Laws and existing third-party
obligations, and (B) such [*] Employees shall include those Employees who have
been directly engaged in clinical development operations and clinical safety in
respect of the Excluded Assets as of [*], including all [*] and Employees
involved in [*]. Without limiting the foregoing, prior to [*] Seller may include
in the [*] described herein at least the critical Employees whose names are set
forth on Schedule 5.8(d) (the “Critical Employees”), and during the [*] Period
at Seller’s request, Buyer shall cause the Company to use commercially
reasonable efforts to ensure that the [*] Employees include at least the
Critical Employees. Buyer shall, and shall cause the Company to, use
commercially reasonable efforts to facilitate and obtain the relevant [*] in
connection with the [*] described herein. Prior to [*] Seller may, and during
the [*] Period at Seller’s request, Buyer shall, cause the Company to enter into
such agreements or arrangements with its consultants and temporary contractors
who are directly engaged in [*] in respect of the Excluded Assets as of [*],
including at least the critical temporary contractors whose names are set forth
on Schedule 5.8(d) (the “Service Providers”), to cause them to continue to
provide such services [*] after [*] under [*]. Seller and/or its designee shall
[*] Employees and the Service Providers, and shall be entitled to [*] Employees
and the Service Providers such [*] as Seller and/or its designee may determine
in its sole discretion. Notwithstanding anything to the contrary contained
herein, Buyer shall cause the Company to provide that any Benefit Plan in which
the [*] Employees are eligible to participate will take into account, for
purposes of determining eligibility and benefits thereunder, the [*] with the
Company, and otherwise to provide

 

–24–



--------------------------------------------------------------------------------

the [*] Employees with such compensation, benefit and other opportunities as to
which the [*] Employees would [*] with the Company. During the [*] Period, Buyer
shall not, and shall cause the Company not to, provide any [*] Employees or
Service Providers, and shall use commercially reasonable efforts to [*]
Employees and Services Providers.

(ii) During the [*] Period, at Seller’s request, Buyer shall cause the Company
to (A) [*] Employees and Service Providers, [*] and information technology
resources (collectively, the “Facility Resources”) to be agreed by the Parties,
comprising (x) in respect of [*] Employees as of [*], and (y) such other
additional Facility Resources as the Parties may agree in good faith are
reasonably necessary to enable the [*] Employees and Service Providers to
complete the timely transition of the Excluded Assets from the Company to Seller
and/or its designee, in a manner designed to protect and preserve the Seller
Confidential Information (including in respect of Buyer), and to ensure Seller’s
compliance with applicable Laws and existing third-party obligations in respect
of the Excluded Assets (the “Designated Facilities”), (B) permit [*] Employees
and Service Providers, (C) provide to Seller and/or its designee such clinical
data management services as shall be reasonably requested by Seller in support
of the Excluded Assets and are not otherwise being provided by the [*] Employees
and Service Providers, including [*] (the “Support Services”), and (D) provide
to Seller and/or its designee such [*] as shall be reasonably requested by
Seller to ensure drug supply for ongoing clinical studies in connection with the
Excluded Assets (“Laboratory Access”). [*]

(e) Additional Agreements. To the extent that Seller requests that the rights
and obligations of the Parties and/or the Company in connection with the
transition of the Excluded Assets (including any [*] of the [*] Employees and
arrangements in respect of the [*] Support Services and [*]) be described in
further detail in additional written assurances, agreements and other
instruments and documents, the Parties shall, and shall cause the Company to,
cooperate and work diligently in good faith to negotiate and execute such
assurances, agreements and other instruments and documents (including [*]
agreements with the [*] Employees, transition services agreements and other
similar agreements). Notwithstanding anything to the contrary contained herein,
(i) at Seller’s request and to the extent practicable, the Parties shall work
diligently and in good faith to enter into all or any such agreements prior to
[*], and (ii) Seller, in consultation with Buyer, shall be entitled to cause the
Company to enter into all or any such agreements prior to [*] and such
agreements shall survive [*] and shall not be required to be terminated in
accordance with Section 5.7.

(f) Specific performance. Buyer acknowledges and agrees that any breach of this
Section 5.8 would give rise to irreparable harm for which monetary damages would
not be an adequate remedy. Buyer accordingly agrees that, in addition to all
other available remedies, Seller shall be entitled to enforce the terms of this
Section by decree of specific performance without the necessity of proving the
inadequacy of monetary damages as a remedy and to obtain injunctive relief
against any breach or threatened breach of this Section.

Section 5.9 Confidentiality. (a) Except as otherwise agreed by Seller in writing
(including pursuant to this Agreement or any other Ancillary Agreement),
(i) promptly after [*], Buyer shall make a request to the Company to instruct
its employees not to disclose to Buyer,

 

–25–



--------------------------------------------------------------------------------

Buyer’s Representatives or any other third parties, or use for any purpose
whatsoever (except as contemplated by Section 5.8), any information, knowledge
or data required for, relating to, or used in connection with, the Excluded
Assets or the Excluded Liabilities, including in connection with any services
provided by the Company to Seller pursuant to Section 5.8(c)(ii), or which is
known to the Company and its employees as a result of their affiliation or
cooperation with Seller (the “Seller Confidential Information”); it being
understood that, as soon as practicable after [*], Buyer shall use best efforts
to enter into an agreement with the Company whereby the Company shall use its
reasonable efforts to cause its employees not to disclose to Buyer, Buyer’s
Representatives or any other third parties, or use for any purpose whatsoever
(except as contemplated by Section 5.8), the Seller Confidential Information
after the conclusion of such agreement between Buyer and the Company, and Buyer
shall enforce such agreement and use reasonable efforts to mitigate any adverse
consequences arising from the Company’s non-compliance therewith, (ii) Buyer
shall not solicit or otherwise encourage the disclosure of Seller Confidential
Information by the Company to Buyer or Buyer’s Representatives, (iii) if,
despite having met its obligations to Seller in clauses (i) and (ii) above,
Buyer receives Seller Confidential Information or Seller Confidential
Information otherwise becomes known to Buyer, Buyer and Buyer’s Representatives
shall return or, at Seller’s request, destroy such information, and (iv) Buyer
and Buyer’s Representatives shall not, and Buyer shall obligate the Company
pursuant to the agreement between Buyer and the Company referred to in
clause (i) above not to, use such information for any purpose whatsoever (other
than, with respect to the Company, as contemplated by Section 5.8) or disclose
it to any third party. Buyer shall not, and shall cause the Company not to,
authorize any use (except as contemplated by Section 5.8) or disclosure to third
parties of Seller Confidential Information. If Buyer becomes aware of any
violation of the provisions of this Section 5.9, Buyer shall promptly notify
Seller and shall take all reasonable steps necessary to cease and cure such
violation to Seller’s satisfaction. Before [*], Seller shall use best efforts to
enter into an agreement with the Company whereby the Company shall cause its
employees not to disclose to Buyer, Buyer’s Representatives or any other third
parties, or use for any purpose whatsoever (except as contemplated by
Section 5.8), the Seller Confidential Information prior to, on or after [*]
(which agreement shall not be required to be terminated in accordance with
Section 5.7). If Seller so requests at any time, Buyer shall request the Company
and its employees to promptly return to Seller or, upon notice from Seller,
promptly destroy all copies of Seller Confidential Information and all copies,
notes, extracts or other derivative works based thereon. Buyer shall request the
Company to certify any such destruction of Seller Confidential Information in
writing and provide such certification to Seller within 10 days following
Seller’s request for such destruction.

(b) Buyer and Seller acknowledge that the confidentiality obligations set forth
herein shall not extend to information, knowledge and data to the extent that it
can be established by Buyer by written documentation that such information
(i) was already known to Buyer, other than under an obligation of
confidentiality (except to the extent such obligation was to a third party other
than Seller or any of its Affiliates and has expired or an exception is
applicable under the relevant agreement pursuant to which such obligation was
established), at the time of disclosure, (ii) was generally available to the
public or otherwise part of the public domain at the time of its disclosure to
Buyer, (iii) became generally available to the public or otherwise part of the
public domain after its disclosure and other than through any act or omission of
Buyer in breach of this Agreement, (iv) was independently developed without use
of or reference to Confidential Information by Buyer as demonstrated by
documented

 

–26–



--------------------------------------------------------------------------------

evidence prepared contemporaneously with such independent development, or
(v) was disclosed to Buyer, other than under an obligation of confidentiality
(except to the extent such obligation was to a third party other than Seller or
any of its Affiliates and has expired or an exception is applicable under the
relevant agreement pursuant to which such obligation was established), by a
third party who had no obligation to Seller or any of its Affiliates not to
disclose such information to others.

(c) The confidentiality obligations in this Section shall survive [*] for a
period of [*] years. In the event of a breach of the obligations under this
Section by Buyer, Seller, in addition to all other available remedies, shall be
entitled to injunctive relief to enforce the provisions of this Section in any
court of competent jurisdiction.

Section 5.10 Public Disclosure. Neither Party shall disclose the terms and
conditions of this Agreement to any other Person, except to such Party’s
Representatives subject to confidentiality obligations as restrictive as those
contained herein and as may be required by applicable Law. Notwithstanding the
foregoing, with respect to complying with the disclosure requirements of any
Government Entity in connection with any required filing of this Agreement, the
Parties shall consult with one another concerning which terms of this Agreement
shall be requested to be redacted in any public disclosure of the Agreement, and
in any event each Party shall, at the request of the other Party, seek
reasonable confidential treatment for any public disclosure by any such
Government Entity. Notwithstanding the foregoing, the Parties have agreed upon
and shall release a mutual press release to announce the execution of this
Agreement in the form attached hereto as Exhibit 5.10 for use in responding to
inquiries about this Agreement. Thereafter, Seller and Buyer may each disclose
the information contained in such press release without the need for further
approval by the other Party. Each Party shall have the right to issue additional
press releases with the prior written consent of the other Party or as required
to comply with any applicable Law or by the rules of any stock exchange or
automated quotation system (in the case of such required disclosure, by
providing [*] notice to the other Party and reasonably considering comments
provided by such other Party within [*] after such notice).

Section 5.11 Name Change. Within [*] following [*], Buyer shall cause the name
of the Company to be changed from Amgen Kabushiki Kaisha to a name selected by
Buyer and complete the filing required to reflect such name change in the
corporate registration of the Company. With respect to any signs, business
cards, stationery or similar materials carrying a Trademark or embodying a
Copyright of Seller, Buyer shall, and shall cause the Company to, promptly
return to Seller or, upon notice from Seller, destroy all such materials.

Section 5.12 Payment of Certain Liabilities. Notwithstanding anything to the
contrary contained herein, Buyer shall cause the Company to timely pay, perform
or otherwise satisfy the liabilities reflected on the Closing Date Balance
Sheet, including the compensation and other benefits set forth on Schedule 5.2
of the Seller Disclosure Schedule.

 

–27–



--------------------------------------------------------------------------------

ARTICLE VI

CONDITIONS TO CLOSING

Section 6.1 Conditions to the Obligations of Buyer and Seller. The obligations
of the Parties to effect the Closing are subject to the satisfaction (or waiver,
to the extent permissible under applicable Law) prior to the Closing of the
following conditions:

(a) No Prohibition. No Law shall be in effect prohibiting the sale and purchase
of the Transferred Shares.

Section 6.2 Conditions to the Obligations of Buyer. The obligation of Buyer to
effect the Closing is subject to the satisfaction (or waiver by Buyer) prior to
[*] of the following conditions:

(a) Representations and Warranties. Each of the representations and warranties
of Seller contained in this Agreement (considered without regard to any
reference to materiality qualifiers such as “material” and “Material Adverse
Effect” set forth therein) shall be true and correct as of [*] and as of [*] as
if made on and as of [*] (except for such representations and warranties that
are made as of a specific date, which shall speak only as of such date), except
where the failure of such representations and warranties to be so true and
correct has not had and is not reasonably likely to have, individually or in the
aggregate with any other failures of such representations and warranties to be
true and correct, a Material Adverse Effect.

(b) Covenants. Each of the covenants and agreements of Seller to be performed on
or prior to [*] shall have been duly performed, except where the failure to
perform such covenants and agreements has not had and is not reasonably likely
to have, individually or in the aggregate with any other failures to perform
such covenants and agreements, a Material Adverse Effect.

(c) Ancillary Agreements. Each of the License Agreements and the Supply
Agreement shall have become effective in accordance with its terms and shall be
in full force and effect.

(d) Certificate. Buyer shall have received a certificate, signed by a duly
authorized officer of Seller and dated [*], to the effect that the conditions
set forth in Sections 6.2(a) and 6.2(b) have been satisfied.

Section 6.3 Conditions to the Obligations of Seller. The obligation of Seller to
effect the Closing is subject to the satisfaction (or waiver by Seller) prior to
the Closing of the following conditions:

(a) Representations and Warranties. Each of the representations and warranties
of Buyer contained in this Agreement that is qualified by a materiality standard
shall be true and correct as of [*] and as of [*] as if made on and as of [*]
(except for such representations and warranties that are made as of a specific
date, which shall speak only as of such date) and each of the representations
and warranties of Buyer contained in this Agreement that is not qualified by a
materiality standard shall be true and correct in all material respects as of
[*]

 

–28–



--------------------------------------------------------------------------------

and as of [*] as if made on and as of [*] (except for such representations and
warranties that are made as of a specific date, which shall speak only as of
such date).

(b) Covenants. Each of the covenants and agreements of Buyer to be performed on
or prior to [*] shall have been duly performed in all material respects.

(c) Ancillary Agreements. Each of the License Agreements and the Supply
Agreement shall have become effective in accordance with its terms and shall be
in full force and effect.

(d) Certificate. Seller shall have received a certificate, signed by a duly
authorized officer of Buyer and dated [*], to the effect that the conditions set
forth in Sections 6.3(a) and 6.3(b) have been satisfied.

ARTICLE VII

SURVIVAL; INDEMNIFICATION; REMEDIES

Section 7.1 Survival. (a) The representations and warranties of Seller and Buyer
contained in this Agreement shall survive [*] for the period set forth in this
Section. All representations and warranties contained in this Agreement and all
claims with respect thereto shall terminate upon the expiration of [*] after
[*], except that the representations and warranties contained in Sections 3.1,
3.2, 3.5, 3.6, 4.1, 4.2 and 4.5 shall survive forever; it being understood that,
in the event that notice of any claim for indemnification under Section 7.2(a)
or 7.3 has been given (within the meaning of Section 9.1) within the applicable
survival period, the representations and warranties that are the subject of such
indemnification claim shall survive with respect to such claim until the time of
Final Determination of such claim.

(b) All covenants and agreements of Seller and Buyer contained in this Agreement
shall survive [*] (and shall not be merged into any transfer or closing
instruments or documents) for a period of [*] after [*], except that the
covenants and agreements contained in Sections 5.1(b), 5.5, 5.8, 5.9 and 5.10
shall survive in accordance with their respective terms; it being understood
that, in the event that notice of any claim for indemnification under
Section 7.2(a) or 7.3 has been given (within the meaning of Section 9.1) within
the applicable survival period, the covenants and agreements that are the
subject of such indemnification claim shall survive with respect to such claim
until the time of Final Determination of such claim.

Section 7.2 Indemnification by Seller. (a) Seller hereby agrees that, from and
after [*], it shall indemnify, defend and hold harmless Buyer and its directors,
officers and employees (other than the Employees), each in their capacity as
such (the “Buyer Indemnified Parties” and, collectively with the Seller
Indemnified Parties, the “Indemnified Parties”), from, against and in respect of
any damages, losses, payments, liabilities, charges, claims, demands, actions,
suits, proceedings, judgments, settlements, assessments, deficiencies, taxes,
interest, penalties, and costs and expenses (including reasonable accountants’
and attorneys’ fees, and reasonable out-of-pocket disbursements) (collectively,
“Losses”) imposed on, sustained, incurred or suffered by, any of the Buyer
Indemnified Parties, whether in respect of third-party claims, claims between

 

–29–



--------------------------------------------------------------------------------

the Parties, or otherwise, directly or indirectly relating to, arising out of or
resulting from (i) subject to Section 7.2(b), any breach of any representation
or warranty made by Seller contained in this Agreement for the period such
representation or warranty survives, (ii) any breach of any covenant or
agreement of Seller contained in this Agreement for the period such covenant or
agreement survives, and (iii) any of the Excluded Liabilities.

(b) Seller shall not be liable to the Buyer Indemnified Parties for any
individual Loss with respect to the matters contained in Section 7.2(a)(i)
unless (i) such individual Loss exceeds the Individual Loss Limit and (ii) the
aggregate amount of all such individual Losses in excess of the Individual Loss
Limit exceeds the Aggregate Loss Limit, and then only for such Losses in excess
of the Aggregate Loss Limit up to an aggregate amount equal to [*]% of the
Purchase Price.

Section 7.3 Indemnification by Buyer. Buyer hereby agrees that, from and after
[*], it shall indemnify, defend and hold harmless Seller and its directors,
officers and employees, each in their capacity as such (the “Seller Indemnified
Parties”), from, against and in respect of any Losses imposed on, sustained,
incurred or suffered by, any of the Seller Indemnified Parties, whether in
respect of third-party claims, claims between the Parties, or otherwise,
directly or indirectly relating to, arising out of or resulting from (a) any
breach of any representation or warranty made by Buyer contained in this
Agreement for the period such representation or warranty survives, (b) any
breach of a covenant or agreement of Buyer contained in this Agreement for the
period such covenant or agreement survives, and (c) the Business, the assets of
the Company or the Employees to the extent attributable to the operation or
ownership of the Business or the assets of the Company, or the employment of the
Employees, following [*] (including liabilities relating to (A) investigation,
removal, remediation, containment, cleanup or abatement of the presence, release
or threatened release of any Hazardous Substance, whether on-site or off-site,
and (B) any claim by any third party, including tort suits for personal or
bodily injury, property damage or injunctive relief relating to the presence of,
or exposure to, any Hazardous Substance), but excluding the Excluded
Liabilities.

Section 7.4 Indemnification Procedures.

(a) In the event that any written claim or demand for which Seller or Buyer, as
the case may be, each in its capacity as an indemnifying party (an “Indemnifying
Party”), may have liability to any Indemnified Party under this Article, other
than those relating to Taxes (which are the subject of Section 5.5), is asserted
against or sought to be collected from any Indemnified Party by a third party (a
“Third-Party Claim”), such Indemnified Party shall promptly, but in no event
more than [*] days following such Indemnified Party’s receipt of a Third-Party
Claim, notify the Indemnifying Party of such Third-Party Claim, the amount or
the estimated amount of damages sought thereunder to the extent then
ascertainable (which estimate shall not be conclusive of the final amount of
such Third-Party Claim), any other remedy sought thereunder, any relevant time
constraints relating thereto and, to the extent practicable, any other material
details pertaining thereto (a “Claim Notice”); provided, however, that the
failure to timely give a Claim Notice shall affect the rights of an Indemnified
Party hereunder only to the extent that such failure has a prejudicial effect on
the defenses or other rights available to the Indemnifying Party with respect to
such Third-Party Claim. The Indemnifying Party shall have [*] days (or such
lesser number of days set forth in the Claim

 

–30–



--------------------------------------------------------------------------------

Notice as may be required by court proceeding in the event of a litigated
matter) after receipt of the Claim Notice (the “Notice Period”) to notify the
Indemnified Party that it desires to defend the Indemnified Party against such
Third-Party Claim.

(b) In the event that the Indemnifying Party notifies the Indemnified Party
within the Notice Period that it desires to defend the Indemnified Party against
a Third-Party Claim, the Indemnifying Party shall have the right to defend the
Indemnified Party by appropriate proceedings and shall have the sole power to
direct and control such defense at its expense. Once the Indemnifying Party has
duly assumed the defense of a Third-Party Claim, the Indemnified Party shall
have the right (but not the obligation) to participate in any such defense and
to employ separate counsel of its choosing. Any participation by the Indemnified
Party in accordance with the preceding sentence shall be at the Indemnified
Party’s sole expense unless (i) the Indemnifying Party and the Indemnified Party
are both named parties to the proceedings and the Indemnified Party shall have
reasonably concluded that representation of both parties by the same counsel
would be inappropriate due to actual or potential differing interests between
them, or (ii) the Indemnified Party assumes the defense of a Third-Party Claim
after the Indemnifying Party has failed to diligently pursue a Third-Party Claim
it has assumed, as expressly provided in the first sentence of Section 7.4(c).
The Indemnifying Party shall not settle a Third-Party Claim without the prior
written consent of the Indemnified Party (which consent shall not be
unreasonably withheld or delayed).

(c) If the Indemnifying Party (i) elects not to defend the Indemnified Party
against a Third-Party Claim, whether by not giving the Indemnified Party timely
notice of its desire to so defend or otherwise, or (ii) after assuming the
defense of a Third-Party Claim, fails to take reasonable steps necessary to
defend diligently such Third-Party Claim within [*] days after receiving notice
from the Indemnified Party to the effect that the Indemnifying Party has so
failed, the Indemnified Party shall have the right (but not the obligation) to
assume its own defense; it being understood that the Indemnified Party’s right
to indemnification for a Third-Party Claim shall not be adversely affected by
assuming the defense of such Third-Party Claim. The Indemnified Party shall not
settle a Third-Party Claim without the prior written consent of the Indemnifying
Party (which consent shall not be unreasonably withheld or delayed).

(d) Except to the extent of any actual or potential differing interests between
the Indemnified Party and the Indemnifying Party referred to in
Section 7.4(b)(i), the Indemnified Party and the Indemnifying Party shall
cooperate in order to ensure the proper and adequate defense of a Third-Party
Claim, including by providing reasonable access to each other’s relevant
business records and other documents and employees.

(e) The Indemnified Party and the Indemnifying Party shall use reasonable best
efforts to avoid production of confidential information (consistent with
applicable Law), and to cause all communications among employees, counsel and
others representing any party to a Third-Party Claim to be made so as to
preserve any applicable attorney-client or work-product privileges.

Section 7.5 Direct Claims. If an Indemnified Party wishes to make a claim for
indemnification hereunder for a Loss that does not result from a Third-Party
Claim (a “Direct

 

–31–



--------------------------------------------------------------------------------

Claim”), other than those relating to Taxes (which are the subject of
Section 5.5), the Indemnified Party shall notify the Indemnifying Party of such
Direct Claim, the amount or the estimated amount of damages sought thereunder to
the extent then ascertainable (which estimate shall not be conclusive of the
final amount of such Direct Claim), any other remedy sought thereunder, any
relevant time constraints relating thereto and, to the extent practicable, any
other material details pertaining thereto. The Indemnifying Party shall have a
period of [*] days within which to respond to such Direct Claim. If the
Indemnifying Party does not respond within such [*]-day period, the Indemnifying
Party shall be deemed to have accepted the Direct Claim. If the Indemnifying
Party rejects all or any part of the Direct Claim, the Indemnified Person shall
be free to seek enforcement of its rights to indemnification under this
Agreement with respect to such Direct Claim.

Section 7.6 Consequential Damages. Notwithstanding anything to the contrary
contained herein, no Person shall be liable under this Article for any
consequential, punitive, special, incidental or indirect damages, including lost
profits.

Section 7.7 Adjustments to Losses. (a) Insurance. In calculating the amount of
any Loss, the proceeds actually received by the Indemnified Party or any of its
Affiliates under any insurance policy or pursuant to any claim, recovery,
settlement or payment by or against any other Person, in each case relating to a
claim for indemnification hereunder, net of any actual costs, expenses or
insurance premiums incurred in connection with securing or obtaining such
proceeds, shall be deducted, except to the extent that the adjustment itself
would excuse, exclude or limit the coverage of all or part of such Loss. In the
event that an Indemnified Party has any rights against a third party with
respect to any occurrence, claim or loss that results in a payment by an
Indemnifying Party under this Article, such Indemnifying Party shall be
subrogated to such rights to the extent of such payment; provided, however,
that, until the Indemnified Party recovers full payment of the Loss related to
such occurrence, claim or loss, any and all claims of the Indemnifying Party
against any such third party on account of said indemnity payment are hereby
expressly made subordinate and subject in right of payment to the Indemnified
Party’s rights against such third party. Without limiting the generality or
effect of any other provision hereof, each Indemnified Party and Indemnifying
Party shall duly execute upon request all instruments reasonably necessary to
evidence and perfect the subrogation and subordination rights detailed herein,
and otherwise cooperate in the prosecution of such claims.

(b) Taxes. In calculating the amount of any Loss, there shall be deducted an
amount equal to any net Tax benefit actually realized (including the utilization
of a Tax loss or Tax credit carried forward) as a result of such Loss by the
party claiming such Loss.

(c) Reimbursement. If an Indemnified Party recovers an amount from a third party
in respect of a Loss that is the subject of indemnification hereunder after all
or a portion of such Loss has been paid by an Indemnifying Party pursuant to
this Article, the Indemnified Party shall promptly remit to the Indemnifying
Party the excess, if any, of (i) the amount paid by the Indemnifying Party in
respect of such Loss, plus the amount received from the third party in respect
thereof, less (ii) the full amount of such Loss; it being understood that in no
event shall the Indemnified Party be required to remit to the Indemnifying Party
any amount in excess of the amount paid by the Indemnifying Party hereunder in
respect of such Loss.

 

–32–



--------------------------------------------------------------------------------

Section 7.8 Payments. The Indemnifying Party shall pay all amounts payable
pursuant to this Article, by wire transfer of immediately available funds,
promptly following receipt from an Indemnified Party of a bill, together with
all accompanying reasonably detailed back-up documentation, for a Loss that is
the subject of indemnification hereunder, unless the Indemnifying Party in good
faith disputes the Loss, in which event it shall so notify the Indemnified
Party. In any event, the Indemnifying Party shall pay to the Indemnified Party,
by wire transfer of immediately available funds, the amount of any Loss for
which it is liable hereunder no later than three days following any Final
Determination of such Loss and the Indemnifying Party’s liability therefor.

Section 7.9 Characterization of Indemnification Payments. All payments made by
an Indemnifying Party to an Indemnified Party in respect of any claim pursuant
to Section 7.2 or 7.3 shall be treated as adjustments to the Purchase Price for
Tax purposes.

Section 7.10 Mitigation. Each Indemnified Party shall use its commercially
reasonable efforts to mitigate any indemnifiable Loss. In the event an
Indemnified Party fails to so mitigate an indemnifiable Loss, the Indemnifying
Party shall have no liability for any portion of such Loss that reasonably could
have been avoided had the Indemnified Person made such efforts.

Section 7.11 Exclusive Remedies. The remedies expressly provided in this
Agreement shall constitute the sole and exclusive basis for and means of
recourse between the Parties or their respective Indemnified Parties with
respect to the subject matter hereof, except to the extent any Loss arises out
of or results from the intentional misrepresentation or willful misconduct of
either Party.

Section 7.12 No Set-Off. Neither Seller nor Buyer shall have the right to deduct
from amounts otherwise payable hereunder any amounts payable to such Party by
the other Party or its Affiliates.

ARTICLE VIII

TERMINATION

Section 8.1 Termination. This Agreement may be terminated at any time prior to
[*]:

(a) by written agreement of Buyer and Seller; or

(b) by either Buyer or Seller, by giving notice of such termination to the other
Party, if [*] shall not have occurred on or prior to [*], so long as the
terminating Party is not in material breach of its obligations under this
Agreement.

Section 8.2 Effect of Termination. In the event of the termination of this
Agreement in accordance with Section 8.1, this Agreement shall thereafter become
void and have no effect, and no Party shall have any liability to the other
Party or its Affiliates, or their respective directors, officers or employees,
except for the obligations of the Parties contained in this Section and in
Sections 5.9, 5.10, 9.1, 9.5, 9.7, 9.8, 9.9, 9.10, 9.11, 9.14 and 9.15 (and any
related definitional provisions set forth in Article I), and except that nothing
in this Section shall relieve either Party from liability for any breach of this
Agreement that arose prior to such termination,

 

–33–



--------------------------------------------------------------------------------

for which liability the provisions of Article VII shall remain in effect in
accordance with the provisions and limitations of such Article.

ARTICLE IX

MISCELLANEOUS

Section 9.1 Notices. Any notice required or permitted to be given by this
Agreement shall be in writing, in English, and shall be delivered by hand or
overnight courier with tracking capabilities or mailed postage prepaid by
registered or certified mail addressed as set forth below, unless changed by
notice so given:

 

–34–



--------------------------------------------------------------------------------

If to Seller:

Amgen Inc.

One Amgen Center Drive,

Thousand Oaks, CA 91320

USA

Attention: General Counsel

Telephone: +1-805-447-1000

Facsimile: +[*]

With a copy to:

Sullivan & Cromwell LLP

125 Broad Street

New York, NY 10004

USA

Attention: Francis J. Aquila, Esq.

Telephone: +1 212 558 4048

Facsimile: +[*]

If to Buyer:

Takeda Pharmaceutical Company Limited

1-1, Doshomachi, 4-chome

Chuo-ku, Osaka, 540-8645

Japan

Attention: Hiroshi Shinha

Telephone: [*]

Facsimile: +[*]

Any such notice shall be deemed given on the date delivered. A Party may add,
delete (so long as at least one person or address is remaining) or change the
person or address to which notices should be sent at any time upon written
notice delivered to the other Party in accordance with this Section.

Section 9.2 Waivers and Modifications. The failure of either Party to insist on
the performance of any obligation hereunder shall not be deemed to be a waiver
of such obligation. Waiver of any breach of any provision hereof shall not be
deemed to be a waiver of any other breach of such provision or any other
provision on such occasion or any other occasion. No waiver, modification,
release or amendment of any right or obligation under or provision of this
Agreement shall be valid or effective unless in writing and signed by both
Parties.

 

–35–



--------------------------------------------------------------------------------

Section 9.3 Assignment. Neither this Agreement nor any rights or obligations
hereunder may be assigned or otherwise transferred (whether by operation of Law,
general succession or otherwise) by either Party without the prior written
consent of the other Party, except as expressly provided in Section 9.6. Any
assignment not in accordance with this Agreement shall be void. Subject to the
foregoing, the rights and obligations of the Parties under this Agreement shall
be binding upon and inure to the benefit of the successors and permitted assigns
of the Parties.

Section 9.4 Third-Party Beneficiaries. Except as expressly provided with respect
to the Indemnified Parties in Article VII, there are no third-party
beneficiaries intended hereunder and no Person (other than Seller and Buyer)
shall have any right or obligation hereunder.

Section 9.5 Entire Agreement. This Agreement, including its Exhibits and
Schedules, together with the Ancillary Agreements, constitutes the entire
agreement between the Parties as to the subject matter of this Agreement, and
supersedes and merges all prior negotiations, representations, agreements and
understandings regarding the same, except for the Confidentiality Agreement,
which shall remain in full force and effect until [*] (it being understood that
the obligations therein shall survive the termination of the Confidentiality
Agreement in accordance with their respective terms).

Section 9.6 Affiliates. Seller shall have the right to exercise its rights and
perform its obligations hereunder through its Affiliates; provided, however,
that Seller shall be responsible for such Affiliates’ performance hereunder.

Section 9.7 Expenses. Except as otherwise expressly provided in this Agreement
or any Ancillary Agreement, whether or not the transactions contemplated hereby
or thereby are consummated, all costs and expenses incurred in connection with
this Agreement or any Ancillary Agreement and the transactions contemplated
hereby or thereby shall be borne by the Party incurring such costs and expenses.

Section 9.8 Choice of Law. This Agreement shall be governed by, and enforced and
construed in accordance with, the Laws of the State of New York without regard
to its conflicts of law provisions.

Section 9.9 Jurisdiction and Venue. Each Party hereby irrevocably submits to the
exclusive jurisdiction of the United States District Court for the Southern
District of New York or any New York State court sitting in New York City (the
“Chosen Courts”) for the purposes of any suit, action or other proceeding
arising out of or relating to this Agreement or out of the transactions
contemplated hereby. Each Party agrees that service of any process, summons,
notice or document by personal delivery, by registered mail, or by a recognized
international express delivery service to such Party’s respective address set
forth in Section 9.1 (as such address may be changed by notice delivered
pursuant to such Section) shall be effective service of process for any action,
suit or proceeding in the applicable Chosen Court with respect to any matters to
which it has submitted to jurisdiction in this Section. Each Party irrevocably
and unconditionally waives any objection to the laying of venue of any action,
suit or proceeding arising out of this Agreement or the transactions
contemplated hereby in the applicable Chosen Court, and hereby further
irrevocably and unconditionally waives and agrees not to plead or

 

–36–



--------------------------------------------------------------------------------

claim in any such court that any such action, suit or proceeding brought in any
such court has been brought in an inconvenient forum. Any action brought arising
out of or relating to this Agreement or out of the transactions contemplated
hereby shall be conducted in English. Notwithstanding the foregoing, either
Party shall have the right to seek exigent, injunctive or temporary relief in
any court of competent jurisdiction.

Section 9.10 Waiver of Jury Trial. Each Party irrevocably waives any and all
right to trial by jury in any legal proceeding arising out of or relating to
this Agreement or the transactions contemplated hereby.

Section 9.11 Counterparts. This Agreement may be executed in counterparts with
the same effect as if both Parties had signed the same document. All such
counterparts shall be deemed an original, shall be construed together and shall
constitute one and the same instrument. Signature pages of this Agreement may be
exchanged by facsimile or other electronic means without affecting the validity
thereof.

Section 9.12 Construction. (a) The definitions of the terms herein shall apply
equally to the singular and plural forms of the terms defined.

(b) Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms.

(c) The words “include”, “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”.

(d) The word “will” shall be construed to have the same meaning and effect as
the word “shall”.

(e) The Parties each acknowledge that they have had the advice of counsel with
respect to this Agreement, that this Agreement has been jointly drafted and that
no rule of strict construction shall be applied in the interpretation hereof.

(f) Unless the context requires otherwise:

(i) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein or therein),

(ii) any reference to any Laws herein shall be construed as referring to such
Laws as from time to time enacted, repealed or amended,

(iii) any reference herein to any Person shall be construed to include such
Person’s permitted successors and assigns,

 

–37–



--------------------------------------------------------------------------------

(iv) the words “herein”, “hereof” and “hereunder”, and words of similar import,
shall be construed to refer to this Agreement in its entirety and not to any
particular provision hereof, and

(v) all references herein to Articles, Sections, Exhibits or Schedules, unless
otherwise expressly provided, shall be construed to refer to Articles, Sections,
Exhibits or Schedules of this Agreement.

(g) This Agreement has been executed in English, and the English version of this
Agreement shall control.

Section 9.13 Headings. Headings and captions are for convenience only and are
not to be used in the interpretation of this Agreement.

Section 9.14 Schedules. The disclosure of any matter in any Schedule to this
Agreement shall be deemed to be a disclosure for all purposes of this Agreement
to which such matter could reasonably be expected to be pertinent, but shall not
be deemed to constitute an admission by Seller or Buyer or to otherwise imply
that any such matter is material for the purposes of this Agreement.

Section 9.15 Severability. If any one or more of the provisions of this
Agreement is held to be invalid or unenforceable, the provision shall be
considered severed from this Agreement and shall not serve to invalidate any
remaining provisions hereof. The Parties shall negotiate in good faith to
replace any invalid or unenforceable provision with a valid and enforceable one
such that the objectives contemplated by the Parties when entering this
Agreement may be realized. The invalidity or unenforceability of a provision in
a particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.

(Signature page follows)

 

–38–



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed or caused this Agreement to be
executed as of the date first written above.

 

AMGEN INC. By:  

/s/ Kevin W. Sharer

Name:   Kevin W. Sharer Title:   Chairman of the Board, CEO and President
TAKEDA PHARMACEUTICAL COMPANY LIMITED By:  

/s/ Yasuchika Hasegawa

Name:   Yasuchika Hasegawa Title:   President

 

–39–